EXHIBIT 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Number:  95058QAA1
 




 
CREDIT AGREEMENT
 
Dated as of May 24, 2010
 
among
 
Wendy’s/Arby’s Restaurants, LLC,
 
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,
 
CITICORP NORTH AMERICA, INC.
as Syndication Agent and L/C Issuer,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent and L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Book Managers
 
WELLS FARGO SECURITIES, LLC,
as Co-Manager
 




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Section
Page

 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01.
Defined Terms
1
1.02.
Other Interpretive Provisions
34
1.03.
Accounting Terms
35
1.04.
Rounding
36
1.05.
Times of Day
36
1.06.
Letter of Credit Amounts
36
1.07.
Currency Equivalents Generally
36
1.08.
Certifications
36



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.
The Loans
36
2.02.
Borrowings, Conversions and Continuations of Loans
37
2.03.
Letters of Credit
38
2.04.
Swing Line Loans
45
2.05.
Prepayments
47
2.06.
Termination or Reduction of Commitments
51
2.07.
Repayment of Loans
52
2.08.
Interest
52
2.09.
Fees
52
2.10.
Computation of Interest and Fees
53
2.11.
Evidence of Debt
53
2.12.
Payments Generally; Administrative Agent’s Clawback
54
2.13.
Sharing of Payments by Lenders
55
2.14.
Increase in Commitments
56
2.15.
Cash Collateral
57
2.16.
Defaulting Lenders
58



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.
Taxes
59
3.02.
Illegality
62
3.03.
Inability to Determine Rates
62
3.04.
Increased Costs; Reserves on Eurodollar Rate Loans
62
3.05.
Compensation for Losses
64
3.06.
Mitigation Obligations; Replacement of Lenders
64
3.07.
Survival
64



ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.
Conditions of Initial Credit Extension
64
4.02.
Conditions to All Credit Extensions
67

 
 
 
-i-

--------------------------------------------------------------------------------

 
 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


5.01.
Existence, Qualification and Power
67
5.02.
Authorization; No Contravention
68
5.03.
Governmental Authorization; Other Consents
68
5.04.
Binding Effect
68
5.05.
Financial Statements; No Material Adverse Effect
68
5.06.
Litigation
69
5.07.
No Default
69
5.08.
Ownership of Property; Liens; Investments
69
5.09.
Environmental Matters
69
5.10.
Insurance
70
5.11.
Taxes
70
5.12.
ERISA Compliance
70
5.13.
Subsidiaries; Equity Interests; Loan Parties
71
5.14.
Margin Regulations; Investment Company Act
71
5.15.
Disclosure
71
5.16.
Compliance with Laws
71
5.17.
Intellectual Property; Licenses, Etc
72
5.18.
Solvency
72
5.19.
[Reserved]
72
5.20.
Labor Matters
72
5.21.
Collateral Documents
72
5.22.
Regulation H
72



ARTICLE VI
AFFIRMATIVE COVENANTS


6.01.
Financial Statements
72
6.02.
Certificates; Other Information
73
6.03.
Notices
75
6.04.
Payment of Obligations
76
6.05.
Preservation of Existence, Etc
76
6.06.
Maintenance of Properties
76
6.07.
Maintenance of Insurance
76
6.08.
Compliance with Laws
76
6.09.
Books and Records
76
6.10.
Inspection Rights
76
6.11.
Use of Proceeds
77
6.12.
Additional Collateral; Additional Guarantors.
77
6.13.
Compliance with Environmental Laws
78
6.14.
[Reserved]
78
6.15.
Further Assurances
78
6.16.
Interest Rate Hedging
78
6.17.
[Reserved]
79
6.18.
Information Regarding Collateral and Loan Documents
79
6.19.
[RESERVED]
79
6.20.
Designation of Subsidiaries
79
6.21.
Maintenance of Debt Ratings
79
6.22.
Redemption of 2011 Notes
80
6.23.
Post-Closing Matters
80

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 


ARTICLE VII
NEGATIVE COVENANTS


7.01.
Liens
80
7.02.
Indebtedness
83
7.03.
Investments
85
7.04.
Fundamental Changes
87
7.05.
Dispositions
87
7.06.
Restricted Payments
89
7.07.
Change in Nature of Business
91
7.08.
Transactions with Affiliates
91
7.09.
Burdensome Agreements
92
7.10.
Use of Proceeds
93
7.11.
Financial Covenants
93
7.12.
Amendments of Organization Documents
93
7.13.
Accounting Changes
93
7.14.
Prepayments, Etc. of Indebtedness
93
7.15.
No Further Negative Pledge
94
7.16.
Maintenance of Corporate Separation
94
7.17.
Pledge of WNAP Interests
94
7.18.
No Liens in Reliance on Indenture Threshold Amount
94



ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01.
Events of Default
95
8.02.
Remedies upon Event of Default
97
8.03.
Application of Funds
97
8.04.
Borrower’s Right to Cure
98



ARTICLE IX
ADMINISTRATIVE AGENT


9.01.
Appointment and Authority
99
9.02.
Rights as a Lender
99
9.03.
Exculpatory Provisions
99
9.04.
Reliance by Administrative Agent
100
9.05.
Withholding Tax
100
9.06.
Delegation of Duties
101
9.07.
Resignation of Administrative Agent
101
9.08.
Non-Reliance on Administrative Agent and Other Lenders
101
9.09.
No Other Duties, Etc.
102
9.10.
Administrative Agent May File Proofs of Claim
102
9.11.
Collateral and Guaranty Matters
102
9.12.
Secured Cash Management Agreements and Secured Hedge Agreements
103



ARTICLE X
MISCELLANEOUS


10.01.
Amendments, Etc.
103
10.02.
Notices; Effectiveness; Electronic Communications
105
10.03.
No Waiver; Cumulative Remedies; Enforcement
107
10.04.
Expenses; Indemnity; Damage Waiver
107
10.05.
Payments Set Aside
109
10.06.
Successors and Assigns
109
10.07.
Treatment of Certain Information; Confidentiality
113

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
10.08.
Right of Setoff.
114
10.09.
Interest Rate Limitation
114
10.10.
Counterparts; Integration; Effectiveness
114
10.11.
Survival of Representations and Warranties
114
10.12.
Severability
115
10.13.
Replacement of Lenders
115
10.14.
Governing Law; Jurisdiction; Etc.
116
10.15.
WAIVER OF JURY TRIAL
116
10.16.
No Advisory or Fiduciary Responsibility
116
10.17.
Electronic Execution of Assignments and Certain Other Documents
117
10.18.
USA PATRIOT Act
117
10.19.
Time of the Essence.
117
10.20.
ENTIRE AGREEMENT
117
10.21.
Purchasing Borrower Parties.
117

 
 
 
-iv-

--------------------------------------------------------------------------------

 
 


SCHEDULES


1.01(a)
Existing Letters of Credit
1.01(b)
Mortgaged Property
1.01(c)
Unrestricted Subsidiaries
2.01
Commitments and Applicable Percentages
5.01
Existence, Qualification and Power
5.08(b)
Existing Mortgages
5.08(c)
Owned Real Property
5.08(d)
Existing Investments
5.12(a)
Pension Plan Determination Letters
5.12(d)
Pension Plan or Multiemployer Plan
5.13
Subsidiaries and Other Equity Investments; Loan Parties
5.17
Intellectual Property Matters
5.20
Labor Matters
5.22
Mortgaged Properties located in Special Flood Hazard Areas
6.12(a)
Guarantors
6.12(c)
Unpledged Entities
6.23
Post-Closing Matters
7.01
Liens
7.02
Existing Indebtedness
7.03(f)
Investments
7.08
Affiliate Transactions
10.02
Administrative Agent’s Office, Certain Addresses for Notices



EXHIBITS


Form of


A
Committed Loan Notice
B
Swing Line Loan Notice
C-1
Term Note
C-2
Revolving Credit Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
E-3
Purchasing Borrower Party Assignment and Assumption
F
Guaranty
G
Security Agreement
H
Mortgage
I-1
[Reserved]
I-2
[Reserved]
J-1
Perfection Certificate
J-2
Perfection Certificate Supplement
K
Discounted Prepayment Option Notice
L
Lender Participation Notice
M
Discounted Voluntary Prepayment Notice
N-1
Tax Certificate
N-2
Tax Certificate
N-3
Tax Certificate
N-4
Tax Certificate

 
 
 
 


 
 
-v-

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
May 24, 2010, among Wendy’s/Arby’s Restaurants, LLC, a Delaware limited
liability company (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, Citicorp North
America, Inc. as Syndication Agent and L/C Issuer and Wells Fargo Bank, National
Association, as Documentation Agent and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
The Borrower has requested that the Lenders provide a term B loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuers have indicated their willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“2011/2014 Indenture” means that certain Indenture, dated as of November 13,
2001, entered into by Wendy’s International, Inc. in connection with the
issuance of the 2011 Notes and the 2014 Notes, together with all instruments and
other agreements entered into by Wendy’s International, Inc. in connection
therewith.
 
“2011 Notes” means the 6.250% Senior Notes due 2011, issued under the 2011/2014
Indenture.
 
“2014 Notes” means the 6.20% Senior Notes due 2014, issued under the 2011/2014
Indenture.
 
“2016 Indenture” means that certain Indenture, dated as of June 23, 2009,
entered into by the Borrower in connection with the issuance of the 2016 Notes,
together with all instruments and other agreements entered into by the Borrower
in connection therewith.
 
“2016 Notes” means the 10.00% Senior Notes due 2016, issued under the 2016
Indenture.
 
“2025 Debentures” means the 7.00% Debentures due 2025, issued under the 2025
Indenture.
 
“2025 Indenture” means that certain Indenture, dated as of December 14, 1995,
entered into by Wendy’s International, Inc. in connection with the issuance of
the 2025 Debentures, together with all instruments and other agreements entered
into by Wendy’s International, Inc. in connection therewith.
 
“Acceptable Price” has the meaning specified in Section 2.05(c)(iii).
 
“Acceptance Date” has the meaning specified in Section 2.05(c)(ii).
 
“Accounts Receivable”  means (1) accounts receivable, (2) franchise fee payments
and other revenues related to franchise agreements, (3) royalty and other
similar payments made related to the use of trade names and other Intellectual
Property, business support, training and other services, (4) revenues related to
distribution and merchandising of the products of the Borrower and its
Restricted Subsidiaries and (5) rents, real estate taxes and other non-royalty
amounts due from franchisees.
 
“Acquired Indebtedness” means Indebtedness of the Borrower, any Guarantor or any
Restricted Subsidiary
 
 
 
 

--------------------------------------------------------------------------------

 
 
(provided that any such Restricted Subsidiary that is not a Guarantor will be
merged with or into, or be the direct or indirect parent of, the acquired
person) incurred to finance an acquisition or other business combination or
Indebtedness of a Person existing at the time the Person merges with or into or
becomes a Restricted Subsidiary, whether or not incurred in connection with, or
in contemplation of, the Person merging with or into or becoming a Restricted
Subsidiary.
 
“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).
 
“Additional Lender” has the meaning specified in Section 2.14(b).
 
“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Loans
pursuant to Section 2.14.
 
“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Commitments.
 
“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.
 
“Additional Term Commitments” means the commitments of the Additional Term
Lenders to make Additional Term Loans pursuant to Section 2.14.
 
“Additional Term Lenders” means the lenders providing the Additional Term Loans.
 
“Additional Term Loans” means any loans made in respect of any Additional Term
Commitments that shall have been added pursuant to Section 2.14.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent Fee Letter” means the letter agreement dated May 24, 2010, among the
Borrower, the Administrative Agent and the Arrangers.
 
“Agent Parties” has the meaning specified in Section 10.02(c).
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Applicable Discount” has the meaning specified in Section 2.05(c)(iii).
 
“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility 0.50% per annum.
 
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
of such Term Lender’s Term Loans at such time and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.16.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of an L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
 
“Applicable Rate” means (a) in respect of the Revolving Credit Facility, 2.50%
per annum for Base Rate Loans and 3.50% per annum for Eurodollar Rate Loans and
Letter of Credit Fees and (b) in respect of the Term Facility, 2.50% per annum
for Base Rate Loans and 3.50% per annum for Eurodollar Rate Loans.
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means Banc of America Securities LLC and Citigroup Global Markets,
Inc., in their capacity as joint lead arrangers and joint book managers.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 (or Exhibit E-3 with respect to
a Purchasing Borrower Party) or any other form reasonably approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 3, 2010, and
the related consolidated statements of income or operations, invested equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
 
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%; provided,
that the Base Rate will be deemed not to be less than 2.50% per annum.  The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
 
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the Board of Directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a consolidated balance sheet of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries).
 
“Capitalized Leases” means all leases that, in accordance with GAAP, have been
recorded as capitalized leases on a balance sheet of the lessee (including,
without limitation, financing obligations that are capitalized) and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer(s) or Swing Line Lender (as applicable) and the Lenders,
as collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable L/C Issuer(s) or Swing Line Lender benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case in an
amount equal to 102% of such Obligations and pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer(s) or the Swing Line Lender (as applicable).  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):
 
(a)           United States dollars, or money in other currencies received in
the ordinary course of business,
 
(b)           U.S. Government Obligations or certificates representing an
ownership interest in U.S. Government Obligations with maturities not exceeding
one year from the date of acquisition,
 
(c)           (i) demand deposits, (ii) time deposits and certificates of
deposit with maturities of one year or less from the date of acquisition, (iii)
bankers’ acceptances with maturities not exceeding one year from the date of
acquisition, and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
state thereof or the District of Columbia whose short-term debt is rated “A-2”
or higher by S&P or “P-2” or higher by Moody’s,
 
(d)           repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (b) and (c) above entered
into with any financial institution meeting the qualifications specified in
clause (c) above,
 
(e)           commercial paper rated at least “P-1” by Moody’s or “A-1” by S&P
and maturing within six months after the date of acquisition,
 
(f)           money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (a) through (e) above and
 
(g)           in case of a Foreign Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, on the Closing Date, with respect to a Cash Management
Agreement in effect prior to the Closing Date and continuing in effect
thereafter), is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section
957(a) of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           at any time prior to the creation of a Public Market, Parent and
Permitted Holders, collectively, shall cease to own and control, in the
aggregate, legally and beneficially, either directly or indirectly, equity
securities in the Borrower representing (i) more than 50% of the combined voting
power of all of
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
equity securities entitled to vote for members of the Board of Directors of the
Borrower on a fully-diluted basis or (ii) at least a percentage of the combined
voting power of all equity securities entitled to vote necessary to elect at any
time a majority of the Board of Directors of the Borrower, in each case taking
into account all such securities that Parent and Permitted Holders have the
right to acquire, whether such right is excercisable immediately or only after
the passage of time; or
 
(b)           individuals who on the Closing Date constituted the Board of
Directors of the Borrower, together with any new directors whose election by the
Board of Directors or whose nomination for election by the equity holders of the
Borrower was approved by a majority of the directors then still in office who
were either directors or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office; or
 
(c)           the Borrower shall cease, directly or indirectly, to own and
control all of the economic and voting rights associated with all of the
outstanding equity securities of Wendy’s International, Inc.; or
 
(d)           any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other than
Permitted Holders, is or becomes the “beneficial owner” (as such term is used in
Rules 13d−3 under the Securities Exchange Act of 1934), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of the Borrower,
provided that such event shall not be deemed a Change of Control so long as one
or more of the Permitted Holders have the right or ability by voting power,
contract or otherwise to elect or designate for election a majority of the Board
of Directors of the Borrower.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is May 24,
2010.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the collateral
assignments, security agreement supplements, intellectual property security
agreement supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
 
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Cash Interest Charges” means, for any Measurement Period, the
consolidated cash interest expense of the Borrower and its Restricted
Subsidiaries, plus, to the extent not included in such consolidated cash
interest expense, and to the extent incurred, accrued or payable by the Borrower
or its Restricted Subsidiaries, without duplication, (i) the interest component
of Capitalized Leases determined in accordance with GAAP, (ii) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (iii) net costs associated with Swap Contracts
(including the amortization of fees but excluding unrealized gains or losses
with respect thereto), (iv) any premiums, fees, discounts, expenses and losses
on the sale of accounts receivable (and any amortization thereof) payable by the
Borrower or any Restricted Subsidiary in connection with a Per-
 
 
-6-

--------------------------------------------------------------------------------

 
 
mitted Receivables Financing and (v) dividends to Parent pursuant to Section
7.06(h)(a)(v) to pay interest, as determined on a consolidated basis and in
accordance with GAAP and excluding amortization of deferred financing fees and
debt issuance costs.  Notwithstanding the foregoing, Consolidated Cash Interest
Charges shall not include (i) any upfront fees and other cash payments made
during such period by the Borrower as a condition to the execution of any Swap
Contract the Borrower is required to enter into pursuant to Section 6.16 to
other parties to such Swap Contract as consideration required by such other
parties to enter into such Swap Contract, as well as one-time costs associated
with the termination or settlement of any Swap Contract, (ii) any fees paid
during such period by or on behalf of the Borrower to the Administrative Agent,
the Bookrunners, Arrangers, Syndication Agents or Documentation Agents pursuant
to any fee letter, (iii) any consolidated net cash gain or loss of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries) under Swap Contracts
for such period, (iv) any consolidated interest income of such Person and its
Subsidiaries (other than Unrestricted Subsidiaries) for such period, (v) any
fees (including underwriting fees) and expenses paid by such Person or its
Subsidiaries (other than Unrestricted Subsidiaries) during such period in
connection with the consummation of any Permitted Acquisition or Disposition and
(vi) any fees (including underwriting fees) and expenses paid by such Person or
its Restricted Subsidiaries during such period in connection with the issuance
of the 2016 Notes or any Permitted Refinancing Indebtedness thereof.  For the
avoidance of doubt, Consolidated Cash Interest Charges shall not include any
amount of debt discount or debt issuance costs amortized, charges and interest
expense relating to write-ups or write-downs in the book or carrying value of
Financial Covenant Debt, interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness or other non-cash interest
expense.
 
 “Consolidated Current Assets” means, with respect to any Person at any date,
the total consolidated current assets (other than cash and Cash Equivalents) of
such Person and its Subsidiaries (other than Unrestricted Subsidiaries) at such
date.
 
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that should be classified as current
liabilities on a consolidated balance sheet of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries), other than the current portion of any
Indebtedness.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
without duplication (i) Fixed Charges, to the extent deducted in calculating
Consolidated Net Income including the amount of loss on sale of Accounts
Receivables and related assets to a Securitization Subsidiary in connection with
a Permitted Receivables Financing; plus (ii) to the extent deducted in
calculating Consolidated Net Income and as determined on a consolidated basis
for the Borrower and its Restricted Subsidiaries in conformity with GAAP: (A)
income taxes and any dividend or distribution to any direct or indirect parent
of the Borrower pursuant to Section 7.06(h)(a)(i) and (B) depreciation,
amortization and all other non-cash items reducing Consolidated Net Income (not
including non-cash charges in a period which reflect cash expenses paid or to be
paid in another period), less all non-cash items increasing Consolidated Net
Income; provided that, with respect to any Restricted Subsidiary, such items
will be added only to the extent and in the same proportion that the relevant
Restricted Subsidiary’s net income was included in calculating Consolidated Net
Income, plus (iii) without duplication and to the extent deducted in calculating
Consolidated Net Income, any expenses or charges related to any issuance of
Equity Interests, acquisition or disposition of division or line of business,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred by this Agreement (whether or not successful), plus (iv) any costs or
expense incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or a
Guarantor or net cash proceeds of an issuance of Equity Interests of the
Borrower (other than Disqualified Equity Interests) solely to the extent that
such net cash proceeds are excluded from the calculation of the Permitted Amount
and are not an Excluded Contribution, plus (v) any portion of payments to the
Parent or its Affiliates in respect of fees pursuant to Section 7.08(b), paid by
or on behalf of, or accrued by, the Borrower or any of its Restricted
Subsidiaries during such period.  For purposes of calculating Consolidated
EBITDA, the net income of any Person and its Restricted Subsidiaries shall be
calculated without deducting the income attributable to, or adding the losses
attributable to, the minority equity interests of third parties in any
non-Wholly Owned Restricted Subsidiary except to the extent of dividends
declared or paid in respect of such period or any prior period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties.
 
 
-7-

--------------------------------------------------------------------------------

 
“Consolidated EBITDAR” means, at any date of determination, an amount equal to
the sum of (x) the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recent Measurement Period plus (y) Consolidated Rental
Expense for such Measurement Period of the Borrower and its Restricted
Subsidiaries.
 
“Consolidated Interest Charges” means, for any Measurement Period, the
consolidated interest expense of the Borrower and its Restricted Subsidiaries,
plus, to the extent not included in such consolidated interest expense, and to
the extent incurred, accrued or payable by the Borrower or its Restricted
Subsidiaries, without duplication, (i) the interest component of Capitalized
Leases determined in accordance with GAAP, (ii) amortization of debt discount,
(iii) capitalized interest, (iv) non-cash interest expense, (v) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (vi) net costs associated with Swap Contracts
(including the amortization of fees but excluding unrealized gains or losses
with respect thereto), (vii) any premiums, fees, discounts, expenses and losses
on the sale of accounts receivable (and any amortization thereof) payable by the
Borrower or any Restricted Subsidiary in connection with a Permitted Receivables
Financing and (viii) dividends to Parent pursuant to Section 7.06(h)(a)(v) to
pay interest, as determined on a consolidated basis and in accordance with GAAP
and excluding amortization of deferred financing fees and debt issuance
costs.  Notwithstanding the foregoing, expenses (including, without limitation,
original issue discount) with respect to Indebtedness or obligations outstanding
on the Closing Date (including this Agreement) shall only be included in
Consolidated Interest Charges to the extent paid in cash.  Notwithstanding the
foregoing, Consolidated Interest Charges shall not include (i) any upfront fees
and other cash payments made during such period by the Borrower as a condition
to the execution of any Swap Contract the Borrower is required to enter into
pursuant to Section 6.16 to other parties to such Swap Contract as consideration
required by such other parties to enter into such Swap Contract, as well as
one-time costs associated with the termination or settlement of any Swap
Contract, (ii) any fees paid during such period by or on behalf of the Borrower
to the Administrative Agent, the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents pursuant to any fee letter, (iii) any consolidated net cash
gain or loss of such Person and its Subsidiaries (other than Unrestricted
Subsidiaries) under Swap Contracts for such period, (iv) any consolidated
interest income of such Person and its Subsidiaries (other than Unrestricted
Subsidiaries) for such period, (v) any fees (including underwriting fees) and
expenses paid by such Person or its Subsidiaries (other than Unrestricted
Subsidiaries) during such period in connection with the consummation of any
Permitted Acquisition or Disposition and (vi) any fees (including underwriting
fees) and expenses paid by such Person or its Restricted Subsidiaries during
such period in connection with the issuance of the 2016 Notes or any Permitted
Refinancing Indebtedness thereof.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Charges,
in each case, of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.
 
In making the foregoing calculation, in each case to the extent applicable, (1)
pro forma effect will be given to any Indebtedness incurred during or after the
reference period to the extent the Indebtedness is outstanding or is to be
incurred on the date of determination as if the Indebtedness had been incurred
on the first day of the reference period; provided that, for purposes of this
clause (1), pro forma effect shall not be given to Indebtedness in respect of
Capitalized Leases to the extent incurred after the reference period; (2) pro
forma calculations of interest on Indebtedness bearing a floating interest rate
will be made as if the rate in effect on the date of determination (taking into
account any Swap Contract applicable to the Indebtedness if the Swap Contract
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period; (3) items related to any Indebtedness or Disqualified
Equity Interests no longer outstanding or to be repaid, redeemed or defeased on
the date of determination (including, without limitation, for purposes of this
calculation, interest, fees, debt discounts, charges and other items) will be
excluded and such Indebtedness or Disqualified Equity Interests shall be deemed
to have been repaid, redeemed or defeased as of the first day of the applicable
period; and (4) pro forma effect will be given to (A) the creation, designation
or redesignation of Restricted and Unrestricted Subsidiaries, (B) any
acquisition or disposition of companies, divisions, lines of businesses,
operations or any other material acquisition or Disposition by the Borrower and
its Restricted Subsidiaries, including any acquisition or Disposition of a
company, division, line of business, operation or any other material acquisition
or Disposition since the beginning of the Measurement Period by a Person that
became a Restricted Subsidiary after the beginning of the Measurement Period,
and (C) the discontinuation of any discontinued operations as if such events had
occurred, and, in the case of any Disposition, the proceeds thereof applied, on
the first day of the reference period.  To the extent that pro forma effect is
to be given to an acquisition, disposition or discontinuation of a company,
division, line of business or operation or any other material acquisition or
Disposition, the pro forma calculation will be based upon the most recently
completed Measurement
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
Period.  For purposes of this definition, whenever pro forma effect is to be
given to any event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Borrower as set forth in an Officer’s Certificate, to
reflect operating expense reductions and other operating improvements or
synergies reasonably expected to result from the applicable event within 18
months after the applicable event; provided that actions to realize such
operating expense reductions and other operating improvements or synergies are
taken within 18 months after the applicable event.


To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period.  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the aggregate principal amount of, without duplication, Financial
Covenant Debt of the Borrower and its Restricted Subsidiaries as of such date
to (b) the aggregate amount of Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.
 
In making the foregoing calculation, in each case to the extent applicable, (1)
pro forma effect will be given to any Financial Covenant Debt incurred during or
after the reference period to the extent the Financial Covenant Debt is
outstanding or is to be incurred on the date of determination as if the
Financial Covenant Debt had been incurred on the first day of the reference
period; provided that, for purposes of this clause (1), pro forma effect shall
not be given to Financial Covenant Debt in respect of Capitalized Leases to the
extent incurred after the reference period; (2) pro forma calculations of
interest on Financial Covenant Debt bearing a floating interest rate will be
made as if the rate in effect on the date of determination (taking into account
any Swap Contract applicable to the Financial Covenant Debt if the Swap Contract
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period; (3) items related to any Financial Covenant Debt or
Disqualified Equity Interests no longer outstanding or to be repaid, redeemed or
defeased on the date of determination (including, without limitation, for
purposes of this calculation, interest, fees, debt discounts, charges and other
items) will be excluded and such Financial Covenant Debt or Disqualified Equity
Interests shall be deemed to have been repaid, redeemed or defeased as of the
first day of the applicable period; and (4) pro forma effect will be given to
(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, (B) any acquisition or disposition of companies, divisions, lines
of businesses, operations or any other material acquisition or Disposition by
the Borrower and its Restricted Subsidiaries, including any acquisition or
Disposition of a company, division, line of business, operation or any other
material acquisition or Disposition since the beginning of the Measurement
Period by a Person that became a Restricted Subsidiary after the beginning of
the Measurement Period, and (C) the discontinuation of any discontinued
operations as if such events had occurred, and, in the case of any Disposition,
the proceeds thereof applied, on the first day of the reference period.  To the
extent that pro forma effect is to be given to an acquisition, disposition or
discontinuation of a company, division, line of business or operation or any
other material acquisition or Disposition, the pro forma calculation will be
based upon the most recently completed Measurement Period.  For purposes of this
definition, whenever pro forma effect is to be given to any event, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower as set forth in an Officer’s Certificate, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from the applicable event within 18 months after the applicable event;
provided that actions to realize such operating expense reductions and other
operating improvements or synergies are taken within 18 months after the
applicable event.
 
To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average
 
 
-9-

--------------------------------------------------------------------------------

 
 
daily balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Consolidated Net Income” means, for any Measurement Period, the aggregate net
income (or loss) of the Borrower and its Restricted Subsidiaries for such
Measurement Period determined on a consolidated basis in conformity with GAAP,
provided that the following (without duplication) will be excluded in computing
Consolidated Net Income: (1) the net income (but not loss) of any Person that is
not a Restricted Subsidiary, except to the extent of the dividends or other
distributions actually paid in cash (or to the extent converted into cash) to
the Borrower or any of its Restricted Subsidiaries (subject to clause (3) below)
by such Person during such period; (2) any net income (or loss) of any Person
acquired in a pooling of interests transaction for any period prior to the date
of such acquisition; (3) for purposes of Section 7.06, the net income (but not
loss) of any Restricted Subsidiary (other than any Guarantor) to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income would not have been permitted for the
relevant period by charter or by any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Restricted
Subsidiary; (4) any net after-tax gains or losses (less all fees and expenses or
charges relating thereto) attributable to Dispositions or to the early
extinguishment of Indebtedness or any net after-tax gains or losses associated
with Swap Contracts; (5) any net after-tax extraordinary or non-recurring gains
or losses (less all fees and expenses or charges relating, thereto), any
non-cash amortization or impairment expenses and any restructuring expenses,
including any severance expenses, relocation expenses, curtailments or
modifications to pension and post-retirement employee benefit plans, any
expenses related to any reconstruction, decommissioning, recommissioning or
reconfiguration of fixed assets for alternate uses and fees, expenses or charges
relating to facilities closing costs, acquisition integration costs, facilities
opening costs, business optimization costs, signing, retention or completion
bonuses; (6) the cumulative effect of a change in accounting principles; (7) any
non-cash expense realized or resulting from stock option plans, employee benefit
plans or post-employment benefit plans, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, Preferred Stock
or other rights; (8) (a)(i) the non-cash portion of “straight-line” rent expense
less (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense and (b) non-cash gains, losses,
income and expenses resulting from fair value accounting required by the
applicable standard under GAAP and related interpretations; (9) any currency
translation gains and losses related to currency remeasurements of Indebtedness,
and any net loss or gain resulting from hedging transactions for currency
exchange risk, until such gains or losses are actually realized (at which time
they should be included); (10) to the extent covered by insurance and actually
reimbursed, or, so long as such Person has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable carrier in writing within 180 days and (b) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption; (11) so long as the
Borrower and its Restricted Subsidiaries file a consolidated tax return, or are
part of a consolidated group for tax purposes, with Parent or any other holding
company, the excess (or deficit) of (a) the consolidated income tax expense for
such period over (b) all tax payments in respect of such period paid or payable
by the Borrower and its Restricted Subsidiaries to Parent or such other holding
company under a tax sharing agreement or arrangement; (12) any expenses or
charges related to the Transaction, any issuance of Equity Interests,
Investment, acquisition, Disposition, recapitalization or issuance, repayment,
refinancing, amendment or modification of Indebtedness (including amortization
or write offs of debt issuance or deferred financing costs, premiums and
prepayment penalties), in each case, whether or not successful; and (13) any
expenses or reserves for liabilities to the extent that the Borrower or any
Restricted Subsidiary is entitled to indemnification therefor under binding
agreements; provided that any liabilities for which the Borrower or such
Restricted Subsidiary is not actually indemnified shall reduce Consolidated Net
Income in the period in which it is determined that the Borrower or such
Restricted Subsidiary will not be indemnified.
 
In calculating the aggregate net income (or loss) of the Borrower and its
Restricted Subsidiaries on a consolidated basis, Unrestricted Subsidiaries will
be treated as if accounted for under the equity method of accounting.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Consolidated Rental Expense” means, with respect to any Person for any period,
(a) all rental expense of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) during such period (determined on a consolidated
basis in accordance with GAAP) incurred under any rental agreements or leases of
Real Property, including space leases and ground leases, other than obligations
in respect of any Capitalized Leases and Synthetic Lease Obligations, minus (b)
rental income received by such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) during such period (determined on a consolidated
basis in accordance with GAAP) from franchisees or third parties pursuant to (i)
subleases to such franchisees or third parties and (ii) leases that have been
assigned to such franchisees or third parties in which such Person or any of its
Subsidiaries (other than Unrestricted Subsidiaries) remains liable for the
payment of rent.
 
“Consolidated Senior Secured Lease Adjusted Leverage Ratio” means, as of any
date of determination, the ratio of (a) the sum of (x) the aggregate principal
amount of, without duplication, Financial Covenant Debt of the Borrower and its
Restricted Subsidiaries as of such date that is secured by a Lien on any assets
of the Borrower and its Restricted Subsidiaries plus (y) Consolidated Rental
Expense for the most recently completed Measurement Period times eight of the
Borrower and its Restricted Subsidiaries to (b) the aggregate amount of
Consolidated EBITDAR of the Borrower and its Restricted Subsidiaries on a
consolidated basis for such Measurement Period.
 
In making the foregoing calculation, in each case to the extent applicable, (1)
pro forma effect will be given to any Financial Covenant Debt incurred during or
after the reference period to the extent the Financial Covenant Debt is
outstanding or is to be incurred on the date of determination as if the
Financial Covenant Debt had been incurred on the first day of the reference
period; provided that, for purposes of this clause (1), pro forma effect shall
not be given to Financial Covenant Debt in respect of Capitalized Leases to the
extent incurred after the reference period; (2) pro forma calculations of
interest on Financial Covenant Debt bearing a floating interest rate will be
made as if the rate in effect on the date of determination (taking into account
any Swap Contract applicable to the Financial Covenant Debt if the Swap Contract
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period; (3) items related to any Financial Covenant Debt or
Disqualified Equity Interests no longer outstanding or to be repaid, redeemed or
defeased on the date of determination (including, without limitation, for
purposes of this calculation, interest, fees, debt discounts, charges and other
items) will be excluded and such Financial Covenant Debt or Disqualified Equity
Interests shall be deemed to have been repaid, redeemed or defeased as of the
first day of the applicable period; and (4) pro forma effect will be given to
(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, (B) any acquisition or disposition of companies, divisions, lines
of businesses, operations or any other material acquisition or Disposition by
the Borrower and its Restricted Subsidiaries, including any acquisition or
Disposition of a company, division, line of business, operation or any other
material acquisition or Disposition since the beginning of the Measurement
Period by a Person that became a Restricted Subsidiary after the beginning of
the Measurement Period, and (C) the discontinuation of any discontinued
operations as if such events had occurred, and, in the case of any Disposition,
the proceeds thereof applied, on the first day of the reference period.  To the
extent that pro forma effect is to be given to an acquisition, disposition or
discontinuation of a company, division, line of business or operation or any
other material acquisition or Disposition, the pro forma calculation will be
based upon the most recently completed Measurement Period.  For purposes of this
definition, whenever pro forma effect is to be given to any event, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower as set forth in an Officer’s Certificate, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from the applicable event within 18 months after the applicable event;
provided that actions to realize such operating expense reductions and other
operating improvements or synergies are taken within 18 months after the
applicable event.


To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period.  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate principal amount of, without
duplication, Financial Covenant Debt of the Borrower and its Restricted
Subsidiaries as of such date that is secured by a Lien on any assets of the
Borrower and its Restricted Subsidiaries to (b) the aggregate amount of
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.
 
In making the foregoing calculation, in each case to the extent applicable, (1)
pro forma effect will be given to any Financial Covenant Debt incurred during or
after the reference period to the extent the Financial Covenant Debt is
outstanding or is to be incurred on the date of determination as if the
Financial Covenant Debt had been incurred on the first day of the reference
period; provided that, for purposes of this clause (1), pro forma effect shall
not be given to Financial Covenant Debt in respect of Capitalized Leases to the
extent incurred after the reference period; (2) pro forma calculations of
interest on Financial Covenant Debt bearing a floating interest rate will be
made as if the rate in effect on the date of determination (taking into account
any Swap Contract applicable to the Financial Covenant Debt if the Swap Contract
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period; (3) items related to any Financial Covenant Debt or
Disqualified Equity Interests no longer outstanding or to be repaid, redeemed or
defeased on the date of determination (including, without limitation, for
purposes of this calculation, interest, fees, debt discounts, charges and other
items) will be excluded and such Financial Covenant Debt or Disqualified Equity
Interests shall be deemed to have been repaid, redeemed or defeased as of the
first day of the applicable period; and (4) pro forma effect will be given to
(A) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, (B) any acquisition or disposition of companies, divisions, lines
of businesses, operations or any other material acquisition or Disposition by
the Borrower and its Restricted Subsidiaries, including any acquisition or
Disposition of a company, division, line of business, operation or any other
material acquisition or Disposition since the beginning of the Measurement
Period by a Person that became a Restricted Subsidiary after the beginning of
the Measurement Period, and (C) the discontinuation of any discontinued
operations as if such events had occurred, and, in the case of any Disposition,
the proceeds thereof applied, on the first day of the reference period.  To the
extent that pro forma effect is to be given to an acquisition, disposition or
discontinuation of a company, division, line of business or operation or any
other material acquisition or Disposition, the pro forma calculation will be
based upon the most recently completed Measurement Period.  For purposes of this
definition, whenever pro forma effect is to be given to any event, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower as set forth in an Officer’s Certificate, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from the applicable event within 18 months after the applicable event;
provided that actions to realize such operating expense reductions and other
operating improvements or synergies are taken within 18 months after the
applicable event.
 
To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period.  Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries as of the last day of the most recently
ended Measurement Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b) determined on a consolidated
basis in accordance with GAAP and on a Pro Forma Basis.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
In making the foregoing calculation, in each case to the extent applicable, pro
forma effect will be given to (1) the creation, designation or redesignation of
Restricted and Unrestricted Subsidiaries, (2) any acquisition or disposition of
companies, divisions, lines of businesses, operations or any other material
acquisition or Disposition by the Borrower and its Restricted Subsidiaries,
including any acquisition or Disposition of a company, division, line of
business, operation or any other material acquisition or Disposition since the
beginning of the Measurement Period by a Person that became a Restricted
Subsidiary after the beginning of the Measurement Period, and (3) the
discontinuation of any discontinued operations as if such events had occurred,
and, in the case of any Disposition, the proceeds thereof applied, on the first
day of the reference period.  To the extent that pro forma effect is to be given
to an acquisition, disposition or discontinuation of a company, division, line
of business or operation or any other material acquisition or Disposition, the
pro forma calculation will be based upon the most recently completed Measurement
Period.  For purposes of this definition, whenever pro forma effect is to be
given to any event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Contribution Debt” means Indebtedness of the Borrower or any Guarantor in an
aggregate principal amount or, in the case of Disqualified Equity Interests,
liquidation preference, not greater than the aggregate amount of cash received
from the issuance and sale of Qualified Equity Interests of the Borrower or a
capital contribution to the common equity of the Borrower; provided that (i)
such cash contributions shall not have been used to make a Restricted Payment or
an Investment and shall not increase the Permitted Amount, Excluded
Contributions or any other basket dependent on equity contributions or proceeds,
(ii) such Contribution Debt shall be incurred within 180 days after the making
of such cash contributions and shall be designated as Contribution Debt pursuant
to a notice to the Administrative Agent by the Borrower on the date of the
incurrence thereof and (iii) such Contribution Debt shall not exceed $100
million in aggregate principal amount at any time outstanding.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debt Fund Affiliate” means any fund or investment vehicle that is managed by,
or under common management with, Trian Fund Management L.P., or an Affiliate
thereof, whose investment strategy is primarily credit based and whose main
business is generally buying and holding loans or securities for investment
purposes, including without limitation, Trian Credit Partners, L.P., Trian
Credit Partners, Ltd. and Trian Credit Partners Master Fund, L.P.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Line Loans, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within one Business Day after request by the Administrative Agent,
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
 
“Designation Date” has the meaning specified in Section 6.20.
 
“Discount Range” has the meaning specified in Section 2.05(c)(ii).
 
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.05(c)(ii).
 
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.05(c)(i).
 
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.05(c)(v).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Equity Interests” means Equity Interests that by their terms or
upon the happening of any event are (1) required to be redeemed or redeemable at
the option of the holder prior to the Maturity Date with respect to the Term
Facility for consideration other than Equity Interests that are Qualified Equity
Interests, or (2) convertible at the option of the holder into Disqualified
Equity Interests or exchangeable for Indebtedness; provided that (i) only the
portion of the Equity Interests which is so mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to the Maturity Date with respect to the Term Facility shall be
deemed to be Disqualified Equity Interests, (ii) if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability, (iii) any class of Equity Interests of such
Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of Equity Interests that are Qualified Equity Interests
shall not be deemed to be Disqualified Equity Interests, and (iv) Equity
Interests will not constitute Disqualified Equity Interests solely because of
provisions giving holders thereof the right to require repurchase or redemption
upon an “asset sale” or “change of control” occurring prior to the Maturity Date
with respect to the Term Facility if those provisions specifically state that
repurchase or redemption pursuant thereto will not be required prior to the
Borrower’s  repayment of the Loans as required hereunder.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)) and, in the case of a Purchasing
Borrower Party, subject to Sections 10.06(h) and 10.21; provided, that
Restricted Entities may not be Eligible Assignees unless a Restricted Entity or
its Affiliate (other than a Fund) is already a Lender; provided, however, that
the consent of the Borrower to any assignment of any Commitment or Loan
hereunder shall be deemed definitive evidence that the assignee thereof was not,
at the time of assignment, a Restricted Entity.
 
“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water and navigable water), the land surface or subsurface
strata and natural resources.
 
“Environmental Laws” means the common law and any and all Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the Environment or human health (to the extent
related to exposure to Hazardous Materials), including those relating to the
Release or threat of Release, generation ,storage, treatment, handling or
transportation of Hazardous Materials.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA with respect to a Pension Plan; (c) the complete or partial withdrawal by
a Loan Party or any ERISA Affiliate from a Multiemployer Plan, or the receipt by
such entity of notification that a Multiemployer Plan is in “reorganization”
(within the meaning of Section 432 of the Code or Section 305 and Title IV of
ERISA); (d) the filing of a notice of intent to terminate a Pension Plan by a
Loan Party or any ERISA Affiliate or the treatment of a Pension Plan amendment
as a termination under Section 4041 or 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate; or (i) a failure to comply
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
with the Pension Funding Rules with respect to a Pension Plan, whether or not
waived, or the failure to make a required contribution to a Multiemployer Plan.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or, if Reuters is unavailable, such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, then the “Eurodollar Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;
 
provided, that the Eurodollar Rate will be deemed not to be less than 1.50% per
annum.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term  Loan that bears
interest at a rate based on clause (a) of the Eurodollar Rate definition.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any period of the Borrower, the excess (if any) of
(a) (x) Consolidated EBITDA for such period plus (y) the decrease, if any, in
Working Capital from the beginning of such period to the end of such period (for
the avoidance of doubt, an increase in negative Working Capital is a decrease in
Working Capital) plus (z) any cash refund of any payment or expense set forth in
clause (b) below for which credit was given pursuant to such clause in prior
periods over (in each case to the extent not already deducted in computing
Consolidated EBITDA), (b) the sum (for such period and without duplication) of
(i) Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries, (ii) scheduled principal repayments, to the extent actually made,
of Term Loans pursuant to Section 2.07(a) or any other principal repayment of
Financial Covenant Debt (other than Indebtedness hereunder or under any other
Loan Document and, to the extent related to revolving debt, so long as the
related commitments are terminated), (iii) all taxes actually paid in cash by
the Borrower and its Subsidiaries or payments made in accordance with a tax
sharing agreement in accordance with this Agreement, (iv) Capital Expenditures
actually made by the Borrower and its Subsidiaries in such period, (v) the
amount of Internally Generated Cash used to finance Investments permitted
(including, without limitation, Permitted Acquisitions) under the Loan Documents
in such period, (vi) the increase, if any, in Working Capital from the beginning
of such period to the end of such period (for the avoidance of doubt, a decrease
in negative Working Capital is an increase in Working Capital), (vii) all cash
items that are added back to Consolidated Net Income in determining Consolidated
EBITDA, (viii) the aggregate amount of all costs, fees and expenses (including
prepayment premiums) incurred in connection with the Transaction, any equity
offering, Permitted Acquisition, Investment, permitted disposition,
restructuring, recapitalization, financing or refinancing transaction by the
Borrower or any of its Subsidiaries on or after the date hereof, including such
fees, expenses or charges related to the execution and delivery of this
Agreement, the other Loan
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
Documents and the transactions contemplated hereby and thereby, in each case
whether or not successful, and any actual or proposed amendment, waiver or
modification to the terms of any such transactions, in each case during such
period to the extent paid in cash, (ix) purchase price adjustments paid in
connection with any Investment permitted hereunder (including any Permitted
Acquisition), (x) to the extent not deducted in the computation of net cash
proceeds in respect of any asset disposition or condemnation giving rise
thereto, the amount of any mandatory prepayment of Indebtedness (other than
Indebtedness hereunder or under any other Loan Document), together with the
aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness, (xi) cash
payments (other than in respect of taxes, which are governed by clause (iii)
above) made during such period for any liability which accrual in a prior period
did not reduce EBITDA and therefore increased Excess Cash Flow in such prior
period (provided there was no other deduction to EBITDA or Excess Cash Flow
related to such payment), (xii) cash expenditures in respect of Secured Hedge
Agreements during such period and (xiii) any income from the discharge of
Indebtedness during such period.
 
“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their fair market value as determined in good faith by senior management or the
Board of Directors of the Borrower) received by the Borrower after the Closing
Date from: (1) contributions to its common equity capital, and (2) the sale
(other than to a Subsidiary of the Borrower or to any Subsidiary management
equity plan or stock option plan or any other management or employee benefit
plan or agreement) of Equity Interests (other than Disqualified Equity
Interests) of the Borrower, in each case designated as Excluded Contributions
pursuant to an Officer’s Certificate executed by an officer of the Borrower on
or promptly after the date such capital contributions are made or the date such
capital stock is sold, as the case may be.  Any Excluded Contribution shall not
increase the Permitted Amount.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) taxes imposed on or measured by its net income (however denominated),
franchise taxes (in lieu of net income taxes) and backup withholding tax, in
each case imposed on it as a result of a present or former connection between
such recipient and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein
(excluding any connection with such jurisdiction arising solely from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to, any Loan
Document), (b) any tax in the nature of the branch profits tax under Section
884(a) of the Code that is imposed by any jurisdiction (or any political
subdivision thereof) described in clause (a), (c) any taxes that are
attributable to the recipient’s failure to comply with Section 3.01(e) and (d)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any United States federal withholding tax
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), including (for the avoidance of doubt) under Sections 1471-1474
of the Code, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to
such withholding tax pursuant to Section 3.01(a)(ii) or (c).
 
 “Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 25, 2005 and amended and restated as of March 11,
2009, and as further amended, amended and restated, supplemented or otherwise
modified prior to the date hereof, among Wendy’s International, Inc. and Arby’s
Restaurant Group, Inc., each a subsidiary of the Borrower, Citicorp North
America, Inc., as agent, a syndicate of lenders and the other parties party
thereto.
 
“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01(a).
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person, not in the ordinary course of business related to proceeds of
insurance (other than proceeds of business interruption insurance or similar
insurance to the extent such proceeds constitute compensation for lost earnings)
and condemnation awards (and payments in lieu thereof); provided, however, that
an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, casualty and condemnation awards (or payments in lieu thereof) to the
extent that such proceeds, awards or payments (a) are applied (or in respect of
which expenditures were previously incurred) to make a Permitted Reinvestment in
accordance with the terms of Section 2.05(b)(iv) or (b) are received by any
Person in respect of any third party claim against such Person and applied (or
are required to be applied) to pay (or to reim-
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
burse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.
 
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as reasonably determined by the
Administrative Agent.
 
“Financial Covenant Debt” means, for any Person, Indebtedness of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries) of the type specified in
clauses (a), (d), (e), (f)(x), (g) and (h) of the definition of Indebtedness, in
each case to the extent each such item would be classified as “indebtedness” on
a consolidated balance sheet of such Person.
 
“Fixed Charge Coverage Ratio” means, on any date (the “transaction date”), the
ratio of (x) the aggregate amount of Consolidated EBITDA for the most recently
completed Measurement Period to (y) the aggregate Fixed Charges during such
Measurement Period.
 
In making the foregoing calculation, in each case to the extent applicable, (1)
pro forma effect will be given to any Indebtedness incurred during or after the
reference period to the extent the Indebtedness is outstanding or is to be
incurred on the date of determination as if the Indebtedness had been incurred
on the first day of the reference period; provided that, for purposes of this
clause (1), pro forma effect shall not be given to Indebtedness in respect of
Capitalized Leases to the extent incurred after the reference period; (2) pro
forma calculations of interest on Indebtedness bearing a floating interest rate
will be made as if the rate in effect on the date of determination (taking into
account any Swap Contract applicable to the Indebtedness if the Swap Contract
has a remaining term of at least 12 months) had been the applicable rate for the
entire reference period; (3) Fixed Charges related to any Indebtedness or
Disqualified Equity Interests no longer outstanding or to be repaid, redeemed or
defeased on the date of determination (including, without limitation, for
purposes of this calculation, interest, fees, debt discounts, charges and other
items) will be excluded and such Indebtedness or Disqualified Equity Interests
shall be deemed to have been repaid, redeemed or defeased as of the first day of
the applicable period; and (4) pro forma effect will be given to (A) the
creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, (B) any acquisition or disposition of companies, divisions, lines
of businesses, operations or any other material acquisition or Disposition by
the Borrower and its Restricted Subsidiaries, including any acquisition or
Disposition of a company, division, line of business, operation or any other
material acquisition or Disposition since the beginning of the Measurement
Period by a Person that became a Restricted Subsidiary after the beginning of
the Measurement Period, and (C) the discontinuation of any discontinued
operations as if such events had occurred, and, in the case of any Disposition,
the proceeds thereof applied, on the first day of the reference period.  To the
extent that pro forma effect is to be given to an acquisition, disposition or
discontinuation of a company, division, line of business or operation or any
other material acquisition or Disposition, the pro forma calculation will be
based upon the most recently completed Measurement Period.  For purposes of this
definition, whenever pro forma effect is to be given to any event, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower as set forth in an Officer’s Certificate, to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from the applicable event within 18 months after the applicable event;
provided that actions to realize such operating expense reductions and other
operating improvements or synergies are taken within 18 months after the
applicable event.


To the extent applicable, for purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
daily balance of such Indebtedness during the applicable period.  Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.
 
For purposes of this definition, any amount in a currency other than U.S.
dollars will be converted to U.S. dollars in accordance with GAAP, in a manner
consistent with that used in preparing the Borrower’s financial statements.
 
“Fixed Charges” means, for any Measurement Period, the sum of (1) Consolidated
Interest Charges for such Measurement Period; and (2) the product of (x) cash
dividends paid on any Preferred Stock and cash and non-cash dividends paid,
declared, accrued or accumulated on any Disqualified Equity Interests of the
Borrower or a Restricted Subsidiary, except for dividends payable in the
Borrower’s Qualified Equity Interests or paid to the Borrower or to a Restricted
Subsidiary, and (y) a fraction, the numerator of which is one and the
denominator of which is one minus the sum of the currently effective combined
Federal, state, local and foreign tax rate applicable to the Borrower and its
Restricted Subsidiaries.
 
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
 
“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is not a
Domestic Subsidiary.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations of such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
“Fully Satisfied” or “Full Satisfaction” means, as of any date, with respect to
the Obligations, that, on or before such date, (a) the principal of and interest
accrued to the date on such Obligations (other than the Undrawn L/C Obligations)
shall have been paid in full in cash, (b) all fees, expenses and other amounts
then due and payable which constituted Obligations (other than the Undrawn L/C
Obligations) shall have been paid in full in cash, (c) the Commitment shall have
expired or irrevocably been terminated and (d) the Undrawn L/C Obligations shall
have been Cash Collateralized.
 
“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans or
securities for investment purposes in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board Accounting Standards
Codification, consistently applied.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or to protect such obligee against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or any product warranties given in
the ordinary course of business.  The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
Schedule 6.12(a) and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all chemicals, materials, substances, wastes,
pollutants, contaminants, compounds, in any form, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or mold, regulated or which can give rise
to liability pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted under Article VI or VII, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Swap Contract.
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           for purposes of Sections 7.02 and 8.01(e) only, net obligations of
such Person under any Swap Contract;
 
 
 
-20-

--------------------------------------------------------------------------------

 
 
(d)           all non-contingent obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and not past due for more than 90 days after the
date on which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that the amount of Indebtedness of any Person for purposes of
this clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith;
 
(f)           all (x) Attributable Indebtedness in respect of Capitalized Leases
and (y) Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Disqualified Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or limited liability
partnership) in which such Person is a general partner or a joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.
 
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses and
any applications for patents, trademarks and copyrights, technology, know-how
and processes, trade secrets, recipes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or nine or
twelve months if requested by the Borrower and consented to by all the
Appropriate Lenders; provided that:
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Internally Generated Cash” means any cash of the Borrower or any of its
Restricted Subsidiaries that is not generated from a Disposition (other than
Dispositions of inventory in the ordinary course of business), an Extraordinary
Receipt, an incurrence of Indebtedness, or an issuance of Equity Interests to or
a capital contribution by a non-Loan Party.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition for
value of any other debt or interest in, another Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit or all or a substantial
part of the business of, such Person (excluding the purchase or acquisition of
real property from a single purpose real estate company in the ordinary course
of business), less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of any Investment.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of an
L/C Issuer and relating to such Letter of Credit.
 
“Junior Liens” means Liens that are subordinated to the Liens granted under the
Loan Documents on customary terms pursuant to an intercreditor agreement
satisfactory to the Administrative Agent (it being understood that Junior Liens
are not required to be pari passu with other Junior Liens, and that Indebtedness
secured by Junior Liens may have Liens that are senior in priority to, or pari
passu with, or junior in priority to, other Liens constituting Junior Liens).
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
 
 
-22-

--------------------------------------------------------------------------------

 
 
“L/C Issuer” means Bank of America, Citicorp North America, Inc., Wells Fargo
Bank, National Association or any other Lender from time to time designated by
the Borrower as an L/C Issuer with the consent of such Lender, in its sole
discretion, and the Administrative Agent (such consent not to be unreasonably
withheld or delayed), in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing the
Borrower and the Administrative Agent.
 
“Lender Participation Notice” has the meaning specified in Section 2.05(c)(iii).
 
“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $70,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.15 of this Agreement or another Cash Collateralization,
(d) the Guaranty, (e) the Collateral Documents, (f) the Agent Fee Letter, and
(g) each Issuer Document.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” (a) a material adverse effect on, the operations,
business, assets, properties or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole; (b) a material impairment, on the
ability of the Loan Parties (taken as a whole) to perform their payment
obligations under any Loan Document to which they are a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Loan Document to which it is a
party.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, May 24,
2015, and (b) with respect to the Term Facility, May 24, 2017; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 
“Maximum Rate” has the meaning specified in Section 10.09.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Minimum Liquidity Condition” means, at any date of determination, that the sum
of (i) the amount of the Borrower’s and its Restricted Subsidiaries’ cash and
Cash Equivalents on the consolidated balance sheet of the Borrower on which no
Lien other than a Lien securing the Secured Obligations and Junior Liens exists
(other than customary Liens of the depository bank, broker or securities
intermediary with respect to such cash or Cash Equivalents) and (ii) the amount
of the Revolving Credit Facility that is available for borrowing, is at least
$50,000,000.
 
“MNPI” has the meaning specified in Section 2.05(c)(i).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” shall mean, with respect to the Real Property listed on Schedule
1.01(b), an agreement, including, but not limited to, a mortgage, deed of trust
or any other document, creating and evidencing a Lien on a Mortgaged Property,
which shall be substantially in the form of Exhibit H or other form reasonably
satisfactory to the Administrative Agent, in each case, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.
 
“Mortgage Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid first mortgage Lien on the Mortgaged
Property and fixtures described therein in the amount set forth on Schedule
1.01(b), with customary endorsements as set forth on Schedule 6.23 and otherwise
in form and substance reasonably satisfactory to the Administrative Agent.
 
“Mortgaged Property” means, collectively, each Real Property listed on Schedule
1.01(b).
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Restricted Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Restricted Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the reasonable expenses (including
fees, commissions, costs and other expenses) incurred by such Loan Party or such
Restricted Subsidiary in connection with such transaction or, in the case of an
Extraordinary Re-
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
ceipt, in connection with the collection of such proceeds, (C) taxes reasonably
estimated to be payable as a result of such transaction; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds at the time
of determination of actual tax amount due and (D) in the case of a Disposition,
appropriate amounts provided by such Loan Party or such Restricted Subsidiary as
a reserve (but only to the extent such amounts remain set aside as a reserve;
provided that in the event that cash or Cash Equivalents are used to satisfy any
liabilities associated with any such reserve, the aggregate amount of such cash
or Cash Equivalents shall not reduce the amount of such reserve for purposes of
this subclause (D)), in accordance with GAAP, against all liabilities associated
with the property disposed of in such Disposition and retained by such Loan
Party or such Restricted Subsidiary after such Disposition, including pension
and other post-employment benefit liabilities, liabilities relating to
environmental matters and liabilities under indemnification provisions
associated with such Disposition; provided that, if the amount of any reserve
pursuant to this subclause (D) is not needed to satisfy liabilities associated
with such reserve, the aggregate amount of such excess shall constitute Net Cash
Proceeds at the time of determination that such reserves are not needed; and
 
(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Restricted Subsidiaries, or the incurrence or issuance
of any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) taxes, fees, commissions, indemnities,
discounts, placement fees, brokers’, consultants’, investment banking, legal,
accounting and other advisors’ fees, expenses and other reasonable costs,
incurred by such Loan Party or such Restricted Subsidiary in connection
therewith.
 
“Net Tangible Assets” means, with respect to any Person, such Person’s total
assets minus goodwill and other intangible assets, all as determined in
accordance with GAAP on a consolidated basis.
 
“Nominal Shares” means (a) for any Subsidiary of the Borrower that is not a
Domestic Subsidiary, nominal issuances of Equity Interests in an aggregate
amount not to exceed 1% of the Equity Interests and equivalents thereto of such
Subsidiary on a fully diluted basis and (b) in any case, directors’ qualifying
shares, in each case to the extent such issuances are required by applicable
law.
 
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
 
“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).
 
“Not Otherwise Applied” shall mean, with reference to any amount of proceeds of
any transaction or event, that such amount was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose.  Borrower shall promptly
notify the Administrative Agent of any application of such amount as
contemplated above.
 
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
 
“Offered Loans” has the meaning specified in Section 2.05(c)(iii).
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
 
“Parent” means Wendy’s/Arby’s Group, Inc. and its successors, but only so long
as the Borrower continues to be a Subsidiary of Parent.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by a Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit J-1 or any other form reasonably approved by the Administrative Agent,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
 
“Perfection Certificate Supplement” means a certificate supplement substantially
in the form of Exhibit J-2 or any other form reasonably approved by the
Administrative Agent.
 
“Permitted Amount” means (A) 50% of the aggregate amount of the Consolidated Net
Income (or, if the Consolidated Net Income is a loss, minus 100% of the amount
of the loss) accrued on a cumulative basis during the period, taken as one
accounting period, beginning on April 5, 2010 and ending on the last day of the
Borrower’s most recently completed fiscal quarter for which financial statements
have been provided (or if not timely provided, required to be provided) pursuant
to this Agreement, plus (B) subject to the final sentence of this definition,
the aggregate Net Cash Proceeds received by the Borrower (other than from a
Subsidiary) after the Closing Date from (i)
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
the issuance and sale of Qualified Equity Interests, including by way of
issuance of Disqualified Equity Interests or Indebtedness to the extent such
Disqualified Equity Interest or Indebtedness has been converted into Qualified
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower (and contributed to the Borrower as a contribution to its common
equity) and (ii) other contributions to the common equity capital of the
Borrower, other than Excluded Contributions, plus (C) an amount equal to the
sum, for all Unrestricted Subsidiaries, of the following: (x) the cash return,
and the fair market value of assets or property received, after the Closing
Date, on Investments in an Unrestricted Subsidiary made after the Closing Date
pursuant to this definition as a result of any sale, repayment, redemption,
liquidating distribution or other realization (not included in Consolidated Net
Income), plus (y) all distributions or dividends to the Borrower or a Restricted
Subsidiary from Unrestricted Subsidiaries (provided that such distributions or
dividends shall be excluded in calculating Consolidated Net Income for purposes
of clause (A) above, plus (z) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the assets less
liabilities of an Unrestricted Subsidiary at the time such Unrestricted
Subsidiary is designated a Restricted Subsidiary, plus (D) the cash return, and
the fair market value of property received, after the Closing Date, on any other
Investment made after the Closing Date pursuant to this definition, as a result
of any sale, repayment, redemption, liquidating distribution or other
realization (not included in Consolidated Net Income), minus (E) the amount of
Investments made pursuant to Section 7.03(q) minus (F) the amount of Restricted
Payments made pursuant to Section 7.06(d).  The amount expended in any
Restricted Payment, if other than in cash, will be deemed to be the fair market
value of the relevant non−cash assets or property, as determined in good faith
by the Board of Directors, whose determination will be conclusive and evidenced
by a resolution of the Board of Directors of the Borrower.  Proceeds of the
issuance of Equity Interests will be included as part of the “Permitted Amount”
only to the extent they are not applied as described in Section 7.06(c) or (j).
 
“Permitted Exceptions” has the meaning specified in the Mortgages.
 
“Permitted Holders” means any or all of the following:
 
(a)            Messrs. Nelson Peltz, Peter May and Edward P. Garden and Trian
Fund Management L.P. and any fund, account or other investment vehicle managed
by any of the foregoing persons or by an Affiliate thereof;
 
(b)            any Affiliate or Related Party of any Person specified in clause
(a), other than another portfolio company thereof (which means a company
actively engaged in providing goods and services to unaffiliated customers) or a
company controlled by a “portfolio company;”
 
(c)            any Person both the Equity Interests and the Voting Stock of
which (or in the case of a trust, the beneficial interests in which) are owned
50% or more by Persons specified in clauses (a) and (b); and
 
(d)            any Person that forms a group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 or any
successor provision) with any Permitted Holder referred to in clause (a);
provided that the Permitted Holders referred to in clause (a), together with any
Related Parties of such Permitted Holders, own at least 35% of the voting power
of the Borrower and no such other Person in the group owns more of the voting
power of the Borrower than such Permitted Holders referred to in clause (a),
together with any Related Parties of such Permitted Holders.
 
“Permitted Liens” has the meaning specified in Section 7.01.
 
“Permitted Receivables Financing” means any receivables financing facility or
arrangement pursuant to which a Securitization Subsidiary purchases or otherwise
acquires Accounts Receivable of the Borrower or any Restricted Subsidiaries and
enters into a third party financing thereof on terms that the Board of Directors
has concluded are customary and market terms fair to the Borrower and its
Restricted Subsidiaries.
 
“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
refunding or extension of any Indebtedness by the Person that originally
incurred such Indebtedness (or, in the case of Indebtedness of a Loan Party
existing on the Closing Date by any other or additional Loan Parties), provided
that:
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
(i) the principal amount of such refinancing Indebtedness (as determined as of
the date of the incurrence of such Indebtedness in accordance with GAAP) does
not exceed the principal amount of the Indebtedness refinanced thereby on such
date plus the amount of accrued and unpaid interest and fees (including call and
tender premiums), defeasance costs and expenses incurred in connection with such
replacement, renewal, refinancing, refunding or extension;
 
(ii) the final maturity date of such Indebtedness is not earlier than the final
maturity date of the Indebtedness being refinanced and the weighted average life
to maturity of such Indebtedness is not less than the weighted average life to
maturity of the Indebtedness being refinanced;
 
(iii) such refinancing Indebtedness is not guaranteed by any Loan Party or any
Subsidiary of any Loan Party except to the extent such Person guaranteed such
Indebtedness being replaced, renewed, refinanced or extended (or, in the case of
Indebtedness of a Loan Party existing on the Closing Date by any other or
additional Loan Parties) and is not secured by any assets other than those
securing such Indebtedness being replaced, renewed, refinanced or extended (and
(i) any improvements and accessions to such property and any replacements of or
proceeds from any such property, (ii) assets of other obligors in accordance
with the preceeding parenthetical or (iii) with respect to refinancing
Indebtedness in respect of Indebtedness for borrowed money existing on the
Closing Date Liens on assets incurred in compliance with the first sentence of
Section 7.01);
 
(iv) the covenants and defaults applicable to such Indebtedness, taken as a
whole, are, in the good faith judgment of the Borrower, no more restrictive in
any material respect, taken as a whole, than the covenants and defaults of
agreements governing comparable Indebtedness of similar companies at the time of
such refinancing in light of the market, and the terms of such Indebtedness do
not conflict with the provisions of this Agreement; provided, however, that, in
the case of this clause (iv), a certificate of a Responsible Officer delivered
to the Administrative Agent with reasonable prior notice before the incurrence
of such refinancing Indebtedness, together with a reasonably detailed
description of the material covenants and defaults of such Indebtedness or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such covenants and defaults satisfy the
requirement under this clause (iv) shall be conclusive evidence that such
covenants and defaults satisfy such requirements absent manifest error or bad
faith; and
 
(v) if the Indebtedness being refinanced is subordinated in right of payment to
the Obligations, such Indebtedness is subordinated in right of payment to the
Obligations on terms no less favorable to Lenders as those contained in the
documentation governing the Indebtedness being refinanced.
 
“Permitted Reinvestment” means the making of a Permitted Acquisition or the
acquisition of (or making of Capital Expenditures to finance the acquisition or
improvement of), to the extent otherwise permitted hereunder, assets useful in
the business of the Borrower or its Restricted Subsidiaries.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA that is subject to ERISA (including a Pension Plan), maintained for
employees of a Loan Party or any ERISA Affiliate or any such Plan to which a
Loan Party or any ERISA Affiliate is required to contribute on behalf of any of
its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Pledged Securities” has the meaning specified in the Security Agreement.
 
“Preferred Stock” means, with respect to any Person, any and all Equity
Interests which are preferred as to the payment of dividends or distributions,
upon liquidation or otherwise, over another class of Equity Interests of such
Person.
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” means on a basis in accordance with the application of GAAP
and Article 11 of Regulation S-X promulgated under the Securities Act of 1933,
as amended, or otherwise in express compliance with the definition of the
financial metric being calculated.
 
“Products Agreement” means the Letter, dated as of May 16, 2003, between Parent
and Sybra, Inc.
 
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.05(c)(ii).
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Borrower have been distributed by means of an
effective registration statement under the Securities Act of 1933.
 
“Public Offering” means a public offering of the Equity Interests of the
Borrower pursuant to an effective registration statement under the Securities
Act of 1933.
 
“Purchasing Borrower Party” means the Borrower, any Subsidiary of the Borrower
or any of their Affiliates that (x) makes a Discounted Voluntary Prepayment
pursuant to Section 2.05(c) or (y) becomes an Eligible Assignee pursuant to
Section 10.06(h).
 
“Purchasing Borrower Party Assignment and Assumption” has the meaning specified
in Section 10.06(h)(ii).
 
 “Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
 
 “Qualifying Lenders” has the meaning specified in Section 2.05(c)(iv).
 
“Qualifying Loans” has the meaning specified in Section 2.05(c)(iv).
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements located
thereon and appurtenant fixtures and equipment.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, leaching, dispersal
or migration on, into or through the Environment, or into, through or out of any
property, facility or equipment.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Repricing Transaction” means the refinancing or repricing by the Borrower of
any of the Term Loans under this Agreement (x) with the proceeds of any
Indebtedness under a secured credit facility (including, without limitation, any
new or additional term loans under this Agreement) other than in connection with
a merger or acquisition (by means of a tender offer, stock purchase or
otherwise) of more than 50% of the total voting power of Parent or the Borrower
by any Person or an acquisition of all or substantially all of the assets of
Parent or the Borrower by any Person or (y) in connection with any amendment to
this Agreement, in either case, (i) having or resulting in an effective interest
rate or weighted average yield (to be calculated by the Administrative Agent,
after giving effect to margins, upfront or similar fees or original issue
discount shared with all lenders or holders thereof, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not
 
 
 
-29-

--------------------------------------------------------------------------------

 
 
shared with all lenders or holders thereof) as of the date of such refinancing
or repricing that is, or could be (due to leverage stepdowns or otherwise) by
the express terms of such Indebtedness (and not by virtue of any fluctuation in
Eurodollar Rate or Base Rate), less than the Applicable Rate for, or weighted
average yield of (to be calculated by the Administrative Agent, on the same
basis as above) such Term Loans as of the date of such refinancing or repricing
and (ii) in the case of a refinancing of the applicable Term Loans, the proceeds
of which are used to repay, in whole or in part, principal of such outstanding
Term Loans (it being understood that such refinancing shall only be a Repricing
Transaction to the extent of the proceeds of a secured credit facility used to
repay the Term Loans and not to the extent of proceeds from other sources).
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
 
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term
Lenders.
 
“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties.
 
“Responsible Officer” means the chief executive officer, president, executive
vice president (or the equivalent thereof), chief financial officer, treasurer,
assistant treasurer, chief accounting officer or secretary of a Loan Party and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Entities” means any chain restaurant company with franchised and/or
company-owned outlets, and Affiliates (other than Funds) of any such company.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The aggregate amount of
the Revolving Credit Commitments of the Lenders on the Closing Date is
$150,000,000.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Subsidiaries and any Cash
Management Bank.
 
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between the Borrower or any of its
Subsidiaries and any Hedge Bank.
 
“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or its Subsidiaries
under each Secured Hedge Agreement, and (c) the due and punctual payment and
performance of all obligations of the Borrower or its Subsidiaries (including
overdrafts and related liabilities) under each Secured Cash Management
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.06, and the other Persons the Secured Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the
Collateral Documents.
 
“Securitization Subsidiary” means a Subsidiary of the Borrower (1) that is
designated a “Securitization Subsidiary” by the Board of Directors, (2) that
does not engage in, and whose charter prohibits it from engaging in, any
activities other than Permitted Receivables Financings and any activity
necessary, incidental or related thereto, (3) no portion of the Indebtedness or
any other obligation, contingent or otherwise, of which (A) is Guaranteed by the
Borrower or any Restricted Subsidiary of the Borrower, (B) is recourse to or
obligates the Borrower or any Restricted Subsidiary of the Borrower in any way,
or (C) subjects any property or asset of the Borrower or any Re-
 
 
 
-31-

--------------------------------------------------------------------------------

 
 
stricted Subsidiary of the Borrower, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, and (4) with respect to which neither
the Borrower nor any Restricted Subsidiary of the Borrower has any obligation to
maintain or preserve its financial condition or cause it to achieve certain
levels of operating results, other than, in respect of clauses (3) and (4),
pursuant to customary representations, warranties, covenants and indemnities
entered into in connection with a Permitted Receivables Financing.
 
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities (including contingent
liabilities) as they mature.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified Equity Contribution” shall mean any contribution to the common equity
of the Borrower and/or any purchase of an Equity Interest (other than a
Disqualified Equity Interest) of the Borrower from the Borrower and/or an
investment in the Borrower (other than a Disqualified Equity Interest).
 
“Spot Rate” has the meaning specified in Section 1.07.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
 
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Term Facility” means the facility providing for the Borrowing of Term
Loans.  The initial aggregate amount of the Term Facility is $500,000,000.
 
“Term Lender” means at any time, (a) on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
 
“Term Loan” means an advance made by any Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term  Loans made by such Term Lender, substantially in the
form of Exhibit C-1.
 
“Threshold Amount” means $35,000,000.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, (b) the prepayment or
payment of all amounts owing under the Existing Credit Agreement and the
termination of all commitments with respect thereto and (c) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Undrawn L/C Obligations” shall mean the portion, if any, of the Obligations
constituting the contingent obligation of the Borrower to reimburse each L/C
Issuer in respect of the then undrawn and unexpired portions of the Letters of
Credit issued by such L/C Issuer pursuant to Section 2.03.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01(c), (ii) any Securitization Subsidiary, (iii) any Subsidiary of
the Borrower designated by the Board of Directors of the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.20 subsequent to the Closing Date,
(iv) any Subsidiary that at the time of such designation shall not have more
than de minimis assets and (v) any Subsidiary of an Unrestricted Subsidiary.
 
“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agency or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.
 
“U.S. Loan Party” means any Loan Party that is a United States person within the
meaning of Section 7701(a)(30) of the Code.
 
“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).
 
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares or similar nominal
shares to the extent required under applicable legal requirements) is at the
time owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest (other than directors’
qualifying shares or similar nominal shares to the extent required under
applicable legal requirements) at such time.
 
“WNAP” means Wendy’s National Advertising Program, Inc., an Ohio corporation.
 
“Working Capital” means, for any Person at any date, the amount (which may be a
negative number) of the Consolidated Current Assets of such Person minus the
Consolidated Current Liabilities of such Person at such date; provided, that,
for purposes of calculating Excess Cash Flow, increases or decreases in Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities as a result of (a) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent or
(b) the effects of purchase accounting.
 
1.02.           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning
 
 
 
-34-

--------------------------------------------------------------------------------

 
 
and effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)            For the avoidance of doubt, any Indebtedness, Lien, Investment or
Restricted Payment incurred in compliance with a ratio shall be permitted
notwithstanding any changes to such ratio subsequent to such transaction.
 
(e)            Where pro forma compliance with Section 7.11 is required but no
Measurement Period cited in Section 7.11 or in the defined terms used therein
has passed, the covenants in Section 7.11 for the first Measurement Period cited
in such Section shall need to be satisfied as of the last four quarters most
recently ended.
 
1.03.           Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.  For the purposes of
this Agreement, “consolidated” with respect to any Person shall mean, unless
expressly stated to be otherwise, such Person consolidated with its Restricted
Subsidiaries and shall not include any Unrestricted Subsidiary.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders and the
Borrower); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  If at any time any change in the interpretation of GAAP,
as re-
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
flected in an annual report on Form 10-K or in a quarterly report on Form 10-Q
following an audit or review, as the case may be, of the financial statements of
the Borrower by the Borrower’s accountants, would cause a re-characterization of
operating leases of the Borrower and its Subsidiaries as Capitalized Leases, the
Borrower shall have the right, exercised by providing written notice to the
Administrative Agent, to elect to ignore such re-characterization for all
purposes under this Agreement, including, without limitation, the calculation of
any financial ratios and the definition of Indebtedness.
 
1.04.           Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05.           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06.           Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
 
1.07.           Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II and IX) or any of the other Loan Documents
to be in Dollars shall also include the equivalent of such amount in any
currency other than Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate (as defined below) for the purchase of such currency with
Dollars.  For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
 
1.08.           Certifications.  All certificates and other statements required
to be made by any officer, director or employee of a Loan Party pursuant to any
Loan Document are and will be made on the behalf of such Loan Party and not in
such officer’s, director or employee’s individual capacity.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01.           The Loans.
 
(a)           The Term Borrowing.  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower
on the Closing Date in an amount not to exceed such Term Lender’s Applicable
Percentage of the Term Facility.  The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Term Facility.  Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
 
(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolv-
 
 
 
-36-

--------------------------------------------------------------------------------

 
 
ing Credit Facility, and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment.  Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b).  Revolving
Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
 
2.02.           Borrowings, Conversions and Continuations of Loans.
 
(a)           Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 1:00 p.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 1:00 p.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice  (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in
Section 2.02(a).  In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice (or 3:00 p.m. in the case of Borrowing of Base
Rate Loans where the notice has been provided to the Administrative Agent on the
Business Day of the Borrowing).  Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent
 
 
 
-37-

--------------------------------------------------------------------------------

 
 
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan, unless the Borrower pays the amount due (if any) under
Section 3.05 in connection therewith.  During the existence of an Event of
Default, no Loans may be requested as or converted to Eurodollar Rate Loans
without the consent of the Administrative Agent.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Term Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than 10 Interest Periods in effect in
respect of the Term Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than 10 Interest Periods in effect in respect of the Revolving
Credit Facility.
 
2.03.        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Subsidiaries, and to amend or extend Letters of Credit previously issued by
it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
(ii)           None of the L/C Issuers shall issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
 
 
-38-

--------------------------------------------------------------------------------

 
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
(iii)           None of the L/C Issuers shall be under any obligation to issue
any Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally, as
certified in writing by the applicable L/C Issuer;
 
(C)           except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is in an initial stated amount less
than $5,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           any Revolving Lender is at that time a Defaulting Lender, unless
the applicable L/C Issuer has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such L/C Issuer (in its reasonable
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.16(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion; or
 
(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
(iv)           None of the L/C Issuers shall amend any Letter of Credit if such
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.
 
(v)           None of the L/C Issuers shall be under an obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.
 
(vi)           Each L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuers in connection with
Letters of Credit issued by them or proposed to be issued by them and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included each L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuers.
 
(vii)           If an L/C Issuer shall make any payment or disbursement pursuant
to a drawing under a Letter of Credit, then, (x) the unpaid amount thereof shall
bear interest, for each day from and including the date such payment or
disbursement is made to but excluding the Honor Date, at the Applicable Rate for
Revolving Credit Loans that are Base Rate Loans, and (y) unless the Borrower
shall reimburse such payment or disbursement in full on the Honor Date, the
unpaid amount thereof shall bear interest payable on demand, for each day from
and including the
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
Honor Date to but excluding the date that the Borrower reimburse such payment or
disbursement, at the rate per annum determined pursuant to Section
2.08(b).  Interest accrued pursuant to this paragraph shall be for the account
of the applicable L/C Issuer, except that interest accrued on and after the date
of payment by any Revolving Credit Lender pursuant to this Section 2.03(a) to
reimburse such L/C Issuer shall be for the account of such Lender to the extent
of such payment.
 
(viii)           In addition, and notwithstanding anything to the contrary set
forth herein, no L/C Issuer shall be required to issue any Letter of Credit if,
as a result of issuing such Letter of Credit, the face amount of all outstanding
Letters of Credit issued by such L/C Issuer would exceed, in the aggregate,
$30,000,000, regardless of the amount of such L/C Issuer’s Revolving Credit
Commitment.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) the
purpose and nature of the requested Letter of Credit.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); and (3) the nature of
the proposed amendment.  Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer may reasonably require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, how-
 
 
 
-40-

--------------------------------------------------------------------------------

 
 
ever, that such L/C Issuer shall not permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
 
(iv)           If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by such L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement.  Once an Auto-Reinstatement Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) such L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits such L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), such L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.
 
(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, such L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(vi)           Each L/C Issuer shall no later than the third Business Day
following the last day of each month, provide to Administrative Agent a schedule
of the Letters of Credit issued by it, in form and substance reasonably
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), the
expiration date, and the reference number of any Letter of Credit outstanding at
any time during each month, and showing the aggregate amount (if any) payable by
Borrower to such L/C Issuer during such month.  Promptly after the receipt of
such schedule from each L/C Issuer, Administrative Agent shall provide to
Lenders a summary of such schedule.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than 1:00
p.m. on the date of any payment by the applicable L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing.  If the Borrower fails to so reimburse the applicable
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by such L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
 
 
-41-

--------------------------------------------------------------------------------

 
 
(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 3:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the applicable L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest).  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn
under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice ).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by the applicable L/C
Issuer under any Letter of Credit, together with interest as provided herein.
 
(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the applicable L/C Issuer shall
be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of such L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the applicable L/C Issuer has made a payment
under any Letter of Credit and has received from any Revolving Credit Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute
 
 
 
-42-

--------------------------------------------------------------------------------

 
 
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of such L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)          the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)         any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)         any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Credit Lenders or the
Required Revolving Lend-
 
 
 
-43-

--------------------------------------------------------------------------------

 
ers, as applicable; (ii) any action taken or omitted in the absence of its gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuers shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s bad faith, willful misconduct or gross negligence or
such L/C Issuer’s bad faith, willful or grossly negligent failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, each
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate for Loans that are Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuers pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the
applicable L/C Issuer for its own account.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate for Loans that are
Eurodollar Rate Loans during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate for Loans that are Eurodollar Rate Loans separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at a rate per
annum of 0.25% or such lesser amount as otherwise agreed to with the applicable
L/C Issuer, computed on the daily amount available to be drawn under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presen-
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
tation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable within five Business Days of demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
 
2.04.       Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may, in its sole discretion, make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender at such time, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the principal amount of
such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swing Line Lender in immediately available funds.
 
 
 
-45-

--------------------------------------------------------------------------------

 
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
 
(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
 
(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
 
(d)           Repayment of Participations.  (i)  At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
 
 
 
-46-

--------------------------------------------------------------------------------

 
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05.       Prepayments.
 
(a)           Optional.
 
(i)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part and, subject to Section 2.05(d), without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 1:00 p.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof; and (C)
any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a) shall be applied to the principal repayment installments thereof on a
pro-rata basis, and subject to Section 2.16, each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
 
(ii)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(iii)          Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under Section
2.05(a)(i) or Section 2.05(a)(ii) if such prepayment would have resulted from a
refinancing (or payment in full) of the Facilities, which refinancing (or other
payment) shall not be consummated or otherwise shall be delayed.
 
(b)           Mandatory.
 
 
 
-47-

--------------------------------------------------------------------------------

 
 
(i)           Within five Business Days after financial statements have been
delivered pursuant to Section 6.01(a) beginning with the fiscal year ending
January 2, 2011 and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b), the Borrower shall prepay an aggregate principal
amount of Loans equal to the excess (if any) of (A) 50% of Excess Cash Flow for,
in the case of the fiscal year ending January 2, 2011, the six-month period
beginning July 5, 2010 and ending January 2, 2011 and in the case of each fiscal
year thereafter for the fiscal year covered by such financial statements over
(B) the aggregate principal amount of Term Loans and Revolving Credit Loans
prepaid pursuant to Sections 2.05(a)(i) and the aggregate amount of cash
utilized to prepay Term Loans pursuant to Section 2.05(c) during the applicable
period or during the period after such period but before the Excess Cash Flow
payment is due and made so long as not deducted in the following fiscal year
and, with respect to a prepayment of Revolving Credit Loans, such prepayment is
accompanied by a permanent reduction of the applicable Commitment (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided that for each fiscal year after the fiscal year ended January 2, 2011,
the percentage of Excess Cash Flow required to be applied as a prepayment will
be subject to the following stepdowns:  (i) 25% if the Borrower’s Consolidated
Senior Secured Leverage Ratio as of the end of the fiscal year or period covered
by such financial statements is less than 1.4:1.0 and greater than or equal to
1.25:1.0 as of the end of such fiscal year or period and (ii) 0% if the
Borrower’s Consolidated Senior Secured Leverage Ratio as of the end of the
fiscal year or period covered by such financial statements is less than 1.25:1:0
as of the end of such fiscal year or period.
 
(ii)           Subject to clause (vii) below, if the Borrower or any of its
Restricted Subsidiaries Disposes of any property pursuant to Section 7.05(g),
(m), (n) or (o) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds within five (5) Business Days following upon
receipt thereof by such Person (such prepayments to be applied as set forth in
clauses (v) and (viii) below); provided, however, that, with respect to any Net
Cash Proceeds realized under a Disposition described in this Section
2.05(b)(ii), at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of such Disposition), and so long
as no Event of Default shall have occurred and be continuing, the Borrower or
such Restricted Subsidiary may (A) reinvest all or any portion of such Net Cash
Proceeds in Permitted Reinvestments so long as within 360 days after the receipt
of such Net Cash Proceeds (or 540 days if within 360 days of the receipt of such
Net Cash Proceeds the Borrower or such Restricted Subsidiary enters into a
binding agreement to reinvest such Net Cash Proceeds), such reinvestment shall
have been consummated (as certified by the Borrower in writing to the
Administrative Agent) or (B) elect to have any or all of such Net Cash Proceeds
applied to a reinvestment in Permitted Reinvestments that occurred not more than
270 days prior to the date of receipt of such Net Cash Proceeds (as certified by
the Borrower in writing to the Administrative Agent); provided, further, that
any Net Cash Proceeds not subject to such definitive agreement or so reinvested
or which the Borrower or such Restricted Subsidiary decides not to so reinvest
shall be applied within five (5) Business Days to the prepayment of the Loans as
set forth in this Section 2.05(b)(ii).
 
(iii)          Upon the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness permitted
to be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Restricted Subsidiary (such prepayments to be applied as set forth in clauses
(v) and (viii) below).
 
(iv)          Subject to clause (vii) below, upon any Extraordinary Receipt
received by or paid to or for the account of the Borrower or any of its
Restricted Subsidiaries, and not otherwise included in clause (ii) or (iii) of
this Section 2.05(b), the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of all Net Cash Proceeds received therefrom within five (5)
Business Days after receipt thereof by the Borrower or such Restricted
Subsidiary (such prepayments to be applied as set forth in clauses (v) and
(viii) below); provided, however, that with respect to any proceeds of
insurance, condemnation or casualty awards (or payments in lieu thereof), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds or
condemnation awards), and so long as no Event of Default shall have occurred and
be continuing, the Borrower or such Restricted Subsidiary may apply such cash
proceeds within 360 days after the receipt thereof (or 540 days if within 360
days of the receipt of such Net Cash Proceeds the Borrower or such Restricted
Subsidiary enters into a binding agreement to reinvest such Net Cash Proceeds)
to make a Permitted Reinvestment; and provided, further, that any Net Cash
Proceeds not subject to such definitive agreement or so reinvested or which the
Borrower or such Restricted Subsidiary decides not to so reinvest shall be
applied within five (5) Business Days to the prepayment of the Loans as set
forth in this Section 2.05(b)(iv).
 
 
 
-48-

--------------------------------------------------------------------------------

 
 
(v)           Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the Term Facility and to the
principal repayment installments thereof on a pro-rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b), without reduction in the Revolving Credit Commitments with
respect thereto.
 
(vi)          If for any reason the Total Revolving Credit Outstandings at any
time exceed the Revolving Credit Facility at such time, the Borrower shall
within one Business Day prepay Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.
 
(vii)         Notwithstanding any of the other provisions of clause (ii) or (iv)
of this Section 2.05(b) no prepayment which would otherwise be required to be
made pursuant to clause (ii) or (iv) of this Section 2.05(b) shall be required
to the extent that the sum of such Net Cash Proceeds and all other Net Cash
Proceeds received by the Borrower or any of its Restricted Subsidiaries in
connection with any event described in clauses (ii) or (iv) of this Section
2.05(b) does not exceed $15,000,000 in the fiscal year of the Borrower in which
such event occurs (it being understood that a prepayment shall only be required
to the extent of the excess over $15,000,000 in such fiscal year).
 
(viii)        Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full may be
retained by the Borrower for use in the ordinary course of its business.  Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuers or the Revolving Credit Lenders, as applicable.
 
(c)           Discounted Prepayments.
 
(i)            Notwithstanding anything to the contrary in Section 2.05(a),
2.12(a) or 2.13 (which provisions shall not be applicable to this Section
2.05(c)) or any other provision of this Agreement, any Purchasing Borrower Party
shall have the right at any time and from time to time to prepay Term Loans to
the Lenders at a discount to the par value of such Loans and on a non pro rata
basis (each, a “Discounted Voluntary Prepayment”) pursuant to the procedures
described in this Section 2.05(c); provided that (A) no Discounted Voluntary
Prepayment shall be made from the proceeds of any Revolving Credit Loan or Swing
Line Loan, (B) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans on a pro rata basis and (C) such Purchasing Borrower
Party shall deliver to the Administrative Agent a certificate stating that (1)
no Default or Event of Default has occurred and is continuing or would result
from the Discounted Voluntary Prepayment (after giving effect to any related
waivers or amendments obtained in connection with such Discounted Voluntary
Prepayment), (2) each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.05(c) has been satisfied and (3) except as
previously disclosed in writing to the Administrative Agent and the Term
Lenders, such Purchasing Borrower Party does not have, as of the date of each
Discounted Prepayment Option Notice and each Discounted Voluntary Prepayment
Notice, any material non-public information (“MNPI”) with respect to the
Borrower or any of its Subsidiaries that has not been disclosed to the Lenders
(other than Lenders that do not wish to receive MNPI with respect to the
Borrower, any of its Subsidiaries or Affiliates) prior to such time that could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Term Lender’s decision to offer Term Loans to the Purchasing Borrower
Party to be repaid.
 
(ii)           To the extent a Purchasing Borrower Party seeks to make a
Discounted Voluntary Prepayment, such Purchasing Borrower Party will provide
written notice to the Administrative Agent substantially in the form of
Exhibit K hereto (each, a “Discounted Prepayment Option Notice”) that such
Purchasing Borrower Party desires to prepay Term Loans in an aggregate principal
amount specified therein by the Purchasing Borrower Party (each, a “Proposed
Discounted Prepayment Amount”), in each case at a discount to the par value of
such Term Loans as specified below.  The Proposed Discounted Prepayment Amount
of Term Loans shall not be less than $5,000,000.  The Discounted Prepayment
Option Notice shall further specify with respect to the proposed Discounted
Voluntary
 
 
 
-49-

--------------------------------------------------------------------------------

 
 
Prepayment:  (A) the Proposed Discounted Prepayment Amount of Term Loans, (B) a
discount range (which may be a single percentage) selected by the Purchasing
Borrower Party with respect to such proposed Discounted Voluntary Prepayment
(representing the percentage of par of the principal amount of Term Loans to be
prepaid) (the “Discount Range”), and (C) the date by which Lenders are required
to indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).
 
(iii)          Upon receipt of a Discounted Prepayment Option Notice in
accordance with Section 2.05(c)(ii), the Administrative Agent shall promptly
notify each Term Lender thereof.  On or prior to the Acceptance Date, each such
Lender may specify by written notice substantially in the form of Exhibit L
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
minimum price (the “Acceptable Price”) within the Discount Range (for example,
80% of the par value of the Loans to be prepaid) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans with respect to which such Lender is willing to permit a
Discounted Voluntary Prepayment at the Acceptable Price (“Offered
Loans”).  Based on the Acceptable Prices and principal amounts of Term Loans
specified by the Lenders in the applicable Lender Participation Notice, the
Administrative Agent, in consultation with the Purchasing Borrower Party, shall
determine the applicable discount for Term Loans (the “Applicable Discount”),
which Applicable Discount shall be (A) the percentage specified by the
Purchasing Borrower Party if the Purchasing Borrower Party has selected a single
percentage pursuant to Section 2.05(c)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Purchasing
Borrower Party can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Price, the Applicable Discount shall be the highest Acceptable
Price specified by the Lenders that is within the Discount Range.  The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below).  Any Lender with outstanding Term Loans whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.  For the avoidance of doubt, any Term Loans
redeemed by the Borrower pursuant to a Discounted Voluntary Prepayment shall
immediately cease to be outstanding.
 
(iv)          The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent).  If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
 
(v)           Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (but subject to Section 3.05), upon irrevocable
notice substantially in the form of Exhibit M hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m. (New York City time), three Business Days prior to the date of
such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent.  Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Loans,
on the date specified therein together with accrued interest (on the par
principal amount) to but not including such date on the amount prepaid.
 
 
 
 
-50-

--------------------------------------------------------------------------------

 
 
(vi)          To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.05(c)(iii) above) established by the Administrative
Agent in consultation with the Borrower.
 
(vii)         Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the Purchasing Borrower Party
may withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
 
(viii)        The aggregate principal amount of the Term Loans outstanding shall
be deemed reduced by the full par value of the aggregate principal amount of the
Term Loans prepaid on the date of any such Discounted Voluntary Prepayment.
 
(ix)           Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(c) shall be applied at par to the remaining principal repayment
installments of the Term Loans pro rata among such installments.
 
(d)           Prepayment Premium.  Notwithstanding anything herein to the
contrary, in the event that, on or prior to the first anniversary of the Closing
Date, (x) the Borrower makes any prepayment of Term Loans in connection with any
Repricing Transaction, or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Term Lenders, (I) in the case
of clause (x), 1% of the principal amount of the Term Loans so prepaid and (II)
in the case of clause (y), a payment equal to 1% of the aggregate amount of the
Term Loans being so refinanced or repriced.
 
2.06.        Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 1:00 p.m. three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line
Sublimit.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Commitments if such termination would have
resulted from a refinancing (or payment in full) of the Facilities, which
refinancing (or other payment) shall not be consummated or otherwise shall be
delayed.
 
(b)           Mandatory.  The aggregate Term Commitments shall be automatically
and permanently reduced to zero on the date of the Term Borrowing.
 
(c)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Facility at
such time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.
 
(d)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the Revolving
Credit Commitment under this Section 2.06.  Upon any reduction of the Revolving
Credit Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount.  All fees in respect of the Revolving Credit Facility
 
 
 
-51-

--------------------------------------------------------------------------------

 
 
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
 
 
2.07.        Repayment of Loans.
 
(a)           Term Loans.  The Borrower shall repay to the Administrative Agent
for the ratable account of the Term Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first full quarter
after the Closing Date, an aggregate amount equal to 0.25% of the aggregate
principal amount of all Term Loans outstanding on the Closing Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (ii) on the
Maturity Date for the Term Loans, the aggregate principal amount of all Term
Loans outstanding on such date.
 
(b)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Loan is
made, (ii) the demand of the Swing Line Lender and (iii) the Maturity Date for
the Revolving Credit Facility.
 
2.08.        Interest.
 
(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
 
(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09.        Fees.  In addition to certain fees described in Sections 2.03(h)
and (i):
 
(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding
 
 
 
-52-

--------------------------------------------------------------------------------

 
 
Amount of L/C Obligations, subject to adjustment as provided in Section
2.16.  The commitment fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility.  The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Fee Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Fee Rate separately for each period during such
quarter that such Applicable Fee Rate was in effect.  For the avoidance of
doubt, Swing Line Loans shall not be considered outstanding for purposes of
determining the Outstanding Amount of Revolving Credit Loans.
 
(b)            Other Fees.
 
(i)           The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Agent Fee Letter.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
 
(ii)          The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10.        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans including Base Rate Loans (determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
2.11.        Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
 
 
-53-

--------------------------------------------------------------------------------

 
 
2.12.        Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.
 
(b)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(c)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or any L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
relevant L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
or the relevant L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the relevant L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(d)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the
 
 
 
-54-

--------------------------------------------------------------------------------

 
 
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(e)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(f)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(g)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13.        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of such Facility
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of such Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payment on account
of the Obligations in respect of such Facility owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of such Facility then due and payable
to the Lenders or owing (but not due and payable) to the Lenders, as the case
may be, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest;
 
(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the terms of this Agreement (including, without limitation, as
provided in Section 2.05 and the application of funds arising from the existence
of a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of, or sale of a participation in, any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant; and
 
(iii)         the provisions of this Section shall not be construed to apply to
any Cash Collateralization or similar security provided solely for the benefit
of the L/C Issuers or Swing Line Lender in accordance with Section
2.03(a)(iii)(F) or 2.04(a).
 
 
 
-55-

--------------------------------------------------------------------------------

 
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14.        Increase in Commitments.
 
(a)           So long as no Default or Event of Default has occurred and is
continuing or would result therefrom, upon notice to the Administrative Agent,
at any time after the Closing Date, the Borrower may request one or more
Additional Term Commitments or one or more Additional Revolving Credit
Commitments (it being understood and agreed that (i) at the election of the
Borrower, such additional commitments in respect of any term loans may be
implemented through the addition of additional new tranches of such loans
instead of being implemented as increases in the applicable Commitments and (ii)
if the Borrower makes such election, the provisions of this Section shall be
read in a manner that permits such election to be implemented; provided that (x)
the final maturity date of any such new tranche of term loans shall be no
earlier than the Maturity Date for the Term Loans and (y) the weighted average
life to maturity of any such new tranche of term loans shall be no shorter than
the remaining weighted average life to maturity of the Term Loans); provided
that (i) after giving effect to any such addition, the aggregate amount of
Additional Term Commitments and Additional Revolving Credit Commitments that
have been added pursuant to this Section 2.14 shall not exceed $300,000,000;
(ii) any such addition shall be in an aggregate amount of $10,000,000 or any
whole multiple of $500,000 in excess thereof (provided that such amount may be
less than $10,000,000 if such amount represents all remaining availability under
the aggregate limit in respect of Additional Term Commitments and Additional
Revolving Credit Commitments set forth in clause (i) to this proviso), (iii) the
final maturity date of any Additional Term Loans shall be no earlier than the
Maturity Date for the Term Loans, (iv) the weighted average life to maturity of
the Additional Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Term Loans, (v) no Lender shall be required to
participate in the Additional Term Commitments or the Additional Revolving
Credit Commitments, (vi) the interest rate and amortization schedule applicable
to the Additional Term Commitments shall be determined by the Borrower and the
lenders thereof; provided that in the event that the interest margins applicable
to such Additional Term Commitments is greater than the interest margins for the
Term Facility by more than 50 basis points, then the interest margins for the
Term Facility shall be increased to the extent necessary so that the interest
margins for such Additional Term Commitments are no more than 50 basis points
greater than the interest margins for the Term Facility; provided, further, that
in determining the interest margins applicable to the Term Facility and the
Additional Term Commitments, (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by Borrower to
the Lenders of the Term Facility or the Additional Term Commitments in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity) and (y) customary
arrangement or commitment fees payable to the Arrangers (or their affiliates) in
connection with the Term Facility or to one or more arrangers (or their
affiliates) of the Additional Term Commitments shall be excluded and (vii) the
Additional Term Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans.  Any Additional Revolving
Credit Commitments shall be on the same terms and pursuant to the same
documentation applicable to the Revolving Credit Facility (it being understood
that customary arrangement or commitment fees payable to one or more arrangers
(or their affiliates) of the Additional Revolving Credit Commitments may be
different than those paid with respect to the Revolving Credit Facility).
 
(b)           If any Additional Term Commitments or Additional Revolving Credit
Commitments are added in accordance with this Section 2.14, the Administrative
Agent and the Borrower shall determine the effective date (the “Additional
Commitments Effective Date”) of such addition.  Additional Term Loans may be
made, and Additional Revolving Credit Commitments may be provided, by any
existing Lender or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”),
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld) to such Lender’s or Additional Lender’s providing such
Additional Revolving Credit Commitments if such consent would be required under
Section 10.06(b) for an assignment of Revolving Credit Commitments to such
Lender or Additional Lender.  As a condition precedent to such addition, the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Additional Commitments Effective Date signed by a Responsible Officer of the
Borrower certifying that, before and after giving effect to such increase, (i)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
 
 
 
-56-

--------------------------------------------------------------------------------

 
 
case they shall have been true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.14(b), the
representations and warranties contained in Section 5.05(a) and Section 5.05(b)
shall be deemed to refer to the most recent financial statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (ii) no
Default or Event of Default exists immediately before or immediately after
giving effect to such addition, and (iii) the Borrower shall be in compliance,
on a Pro Forma Basis, with the financial covenants set forth in Section 7.11
after giving effect to the making of Additional Term Loans or Additional
Revolving Credit Loans, as applicable.  On each Additional Commitments Effective
Date, each applicable Lender or other Person which is providing an Additional
Term Commitment or an Additional Revolving Credit Commitment (i) in the case of
any Additional Revolving Credit Commitment, shall become a “Revolving Credit
Lender” for all purposes of this Agreement and the other Loan Documents and (ii)
in the case of any Additional Term Commitment, shall make an Additional Term
Loan to the Borrower in a principal amount equal to such Lender’s or Person’s
Additional Term Commitment.  Any Additional Revolving Credit Loan shall be a
“Revolving Credit Loan” for all purposes of this Agreement and the other Loan
Documents and any Additional Term Loan shall be a “Term Loan” for all purposes
of this Agreement and the other Loan Documents.  The Borrower shall prepay any
Revolving Credit Loans outstanding on the Additional Commitments Effective Date
with respect to any Additional Revolving Credit Commitment (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments.
 
(c)           Any other terms of and documentation entered into in respect of
any Additional Term Loans made or any Additional Revolving Credit Commitments
provided, in each case pursuant to this Section 2.14, shall be consistent with
the Term Loans or the Revolving Credit Commitments, as the case may be,
(including with respect to voluntary and mandatory prepayments), other than as
contemplated by Section 2.14(a) above; provided that such other terms and
documentation in respect of any Additional Term Loans may be materially
different from those of the Term Loans, to the extent such difference shall be
reasonably satisfactory to the Administrative Agent.  Any Additional Term Loans
or Additional Revolving Credit Commitments, as applicable, made or provided
pursuant to this Section 2.14 shall be evidenced by one or more entries in the
accounts or records maintained by the Administrative Agent in accordance with
the provisions set forth in Section 2.11.
 
(d)           This Section 2.14 shall supersede any provisions in Section 2.13
or Section 10.01 to the contrary.  Notwithstanding any other provision of any
Loan Document, the Loan Documents may be amended by the Administrative Agent and
the Loan Parties to provide for terms applicable to each Additional Term
Commitment and/or Additional Revolving Credit Commitment, as the case may be.
 
2.15.        Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the applicable L/C Issuer (i) if the applicable L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, within three (3) Business Days
Cash Collateralize the then Outstanding Amount of all L/C Obligations.  At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent, any L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, each L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any Lien of any Person other than in favor of
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant
 
 
 
-57-

--------------------------------------------------------------------------------

 
 
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.
 
(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.04, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
2.16.        Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the applicable L/C Issuer or Swing Line Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, any L/C Issuer or Swing Line Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 4.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-
 
 
 
-58-

--------------------------------------------------------------------------------

 
 
Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.        Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws (as determined by the Borrower or the
Administrative Agent, as applicable) be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
the Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be.
 
(ii)           If the Borrower or the Administrative Agent shall be required by
any applicable Laws to withhold or deduct any Taxes from any payment, then (A)
the Borrower or the Administrative Agent shall withhold or make such deductions
as are determined by the Borrower or the Administrative Agent to be required,
(B) the Borrower or the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the applicable Laws, and (C) to the extent that the withholding or deduction is
made on
 
 
-59-

--------------------------------------------------------------------------------

 
 
account of Indemnified Taxes or Other Taxes, the sum payable by the applicable
Loan Party shall be increased as necessary so that after any such required
withholding or deductions (including withholding or deductions on account of
Indemnified Taxes or Other Taxes that are applicable to additional sums payable
under this Section) have been made, the Administrative Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  Upon request by the Administrative Agent,
after any payment of Taxes by a Loan Party to a Governmental Authority as
provided in this Section 3.01, the Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by applicable Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders; Tax Documentation.
 
(i)           Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code, other
applicable Law or any applicable treaty to an exemption from or reduction of
U.S. federal withholding tax with respect to any payments hereunder or under any
other Loan Document shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
 
-60-

--------------------------------------------------------------------------------

 
(I)            executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) (or section 871(h), if
applicable) of the Code, (x) a certificate substantially in the form of Exhibit
N-1 to the effect that no interest payments in connection with any Loan Document
are effectively connected with the Foreign Lender’s conduct of a U.S. trade or
business and such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) (or section 871(h)(3)(B), if
applicable) of the Code or (C) a “controlled foreign corporation” related to the
Borrower as described in section 881(c)(3)(C) of the Code and (y) executed
originals of  Internal Revenue Service Form W-8BEN,
 
(IV)          to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a certificate in
substantially the form of Exhibit N-2, N-3 or N-4 (as applicable), Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a certificate, in
substantially the form of Exhibit N-2, on behalf of such beneficial owner(s) (in
lieu of causing each partner to provide such certificate), or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(iii)           Each Lender shall, from time to time after the initial delivery
by such Lender of the forms described above, whenever a lapse in time or change
in such Lender’s circumstances renders such forms, certificates or other
evidence so delivered obsolete, expired or inaccurate, promptly (1) deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required in order to confirm or
establish such Lender’s status or that such Lender is entitled to an exemption
from or reduction in applicable tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.
 
(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent, any Lender determines, in its good
faith sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by a Loan Party or with respect
to which the Loan Party has paid additional amounts pursuant to this Section
3.01, it shall within 10 days from the date of such receipt, pay to the Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes)
incurred by the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
 
-61-

--------------------------------------------------------------------------------

 
 
(g)           For purposes of this Section 3.01, each reference to the term
“Lender” shall include the L/C Issuers.
 
3.02.        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower may, within five Business Days following demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.
 
3.03.        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
 
3.04.        Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate  or
contemplated by Section 3.04(e)) or any L/C Issuer;
 
(ii)           subject any Lender or any L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan made by it (except
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or
such L/C Issuer); or
 
(iii)           impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of paragraph (ii) above, any
Loan), or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer in writing, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or an
L/C Issuer setting forth in reasonable detail  the amount or amounts necessary
to compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 Business Days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 Business Days from receipt of such notice.
 
 
 
-63-

--------------------------------------------------------------------------------

 
 
3.05.        Compensation for Losses.  Upon written request of any Lender (with
a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
 
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing in an amount not to exceed $500 per Lender.  For the avoidance of
doubt, the Borrower shall not compensate any Lender for any loss of anticipated
profits under this Section 3.05.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06.        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable and documented out-of-pocket costs and expenses incurred
by any Lender or any L/C Issuer in connection with any such designation or
assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if a
Lender becomes a Defaulting Lender, the Borrower may replace such Lender in
accordance with Section 10.13.
 
3.07.        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Secured Obligations hereunder, resignation of the Administrative Agent or any
assignment by a Lender.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01.        Conditions of Initial Credit Extension.  The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
 
 
 
-64-

--------------------------------------------------------------------------------

 
 
(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimile (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:
 
(i)            executed counterparts of this Agreement, the completed Perfection
Certificate and the Guaranty, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)          a security agreement, in substantially the form of Exhibit G
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.12, in each case as amended, the “Security
Agreement”), duly executed by each Loan Party, together with:
 
(A)          certificates representing the Pledged Securities referred to
therein accompanied by undated stock powers in the case of equity executed in
blank and instruments indorsed in blank in the case of debt,
 
(B)          proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement,
 
(C)          certified copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, tax and judgment lien searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Administrative Agent deems necessary or appropriate,
 
(D)          evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary in order to perfect the Liens created thereby,
 
(E)           the Control Agreements (as defined in the Security Agreement), in
each case to the extent required in the Security Agreement and duly executed by
the appropriate parties,
 
(F)           evidence that all other action that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements;
 
(iv)          [RESERVED];
 
(v)           an intellectual property security agreement or agreements for each
of copyrights, patents and trademarks, in substantially the form attached to the
Security Agreement (as amended, the “Intellectual Property Security Agreement”),
duly executed by each Loan Party, together with evidence that all action that
the Administrative Agent may
 
 
 
-65-

--------------------------------------------------------------------------------

 
 
deem necessary in order to perfect the Liens created under the Intellectual
Property Security Agreement has been taken;
 
(vi)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(viii)        an opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent (which shall cover New York law and the General Corporation Law, Limited
Liability Company Act and Revised Uniform Limited Partnership Act of Delaware);
 
(ix)           an opinion of local counsel to the Loan Parties in each of
Colorado, Delaware, Florida, Georgia, Michigan and Ohio, addressed to the
Administrative Agent and the Secured Parties;
 
(x)           a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the Transaction and the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
 
(xi)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(xii)          a certificate attesting to the Solvency of the Borrower and the
Restricted Subsidiaries on a consolidated basis before and after giving effect
to the Transaction and the incurrence of Indebtedness related thereto, from the
Borrower’s  chief financial officer in form and substance reasonably
satisfactory to the Arrangers;
 
(xiii)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;
 
(xiv)         evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations, except with respect to the Mortgaged Properties set forth on
Schedule 1.01(b), under the Existing Credit Agreement have been, or concurrently
with the Closing Date are being, released; and
 
 
-66-

--------------------------------------------------------------------------------

 
(xv)          such other assurances, certificates or documents as the
Administrative Agent reasonably may require.
 
(b)            (i) All fees and expenses required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid, in each case, to the extent invoiced.
 
(c)            Unless waived by the Administrative Agent, the Borrower shall
have paid all reasonable and documented fees, out-of-pocket charges and
disbursements of one outside counsel and one local counsel in each relevant
jurisdiction to the Administrative Agent (directly to such counsel if requested
by the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such reasonable and documented fees,
out-of-pocket charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings.
 
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02.        Conditions to All Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)            The Administrative Agent and, if applicable, each L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01.        Existence, Qualification and Power.  Except as permitted by Section
7.04 or as disclosed in Schedule 5.01 hereto, each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
 
 
 
-67-

--------------------------------------------------------------------------------

 
 
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept applies to such
entity), (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the Transaction, and (c) is duly qualified and is licensed and, as applicable,
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02.        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except in the case of clauses (b) and (c), where such
contravention, conflict, breach, Lien, payment or violations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.03.        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority (except as otherwise permitted under the Loan Documents) nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, or that have been or will be, on or prior
to the Closing Date, obtained or made, and with respect to the Collateral,
filings required to perfect the Liens created by the Collateral Documents.
 
5.04.        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
5.05.        Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
 
(b)           The unaudited condensed consolidated balance sheet of the Borrower
and its Subsidiaries dated April 4, 2010, and the related condensed consolidated
statements of income or operations, invested equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
 
-68-

--------------------------------------------------------------------------------

 
(d)           The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 or Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were based on the current
conditions and facts known to the Borrower at the time of delivery of such
forecasts and reflect the Borrower’s good faith estimate of its future financial
condition and performance.  Notwithstanding the foregoing, it is understood that
such forecasted balance sheets are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries and that no assurance can be given that such forecasts will be
realized.
 
5.06.        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to enjoin this Agreement, any
other Loan Document or the consummation of the Transaction, or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07.        No Default.  Neither any Loan Party nor any Subsidiary thereof is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
5.08.        Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  No such Real Property is subject
to any Lien, other than Liens created or permitted by the Loan Documents.
 
(b)           Except as set forth on Schedule 5.08(b), and as otherwise
permitted by Section 7.01, as of the date hereof no part of any Real Property in
which a Loan Party or any Restricted Subsidiary has an interest is subject to
any mortgage or deed of trust or similar agreement affirmatively granted by a
Loan Party or any Restricted Subsidiary other than in favor of the
Administrative Agent in favor of the Secured Parties.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list of all
Real Property as of the date hereof owned by each Loan Party and each of its
Restricted Subsidiaries, showing as of the date hereof the street address,
county or other relevant jurisdiction, state and record owner thereof.
 
(d)           Schedule 5.08(d) sets forth a complete and accurate list of all
Investments as of the date hereof held by any Loan Party or any Restricted
Subsidiary of a Loan Party on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.
 
5.09.        Environmental Matters.  (a)  The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, none of the properties currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or, to the knowledge of the Borrower, proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list.
 
(c)            Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, (i) there are no underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries;
 
 
 
-69-

--------------------------------------------------------------------------------

 
 
(ii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; and
(iii) there has been no Release or threat of Release of Hazardous Materials on,
at, under or emanating from any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries.
 
(d)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) each Loan Party and each of
their respective Subsidiaries and their respective properties, businesses and
operations are in compliance with applicable Environmental Laws; (ii) each of
them has obtained all Environmental Permits required in connection with the
operation of its business or the ownership, operation and use of its properties,
all of which are in full force and effect, and (iii) no Loan Party or any of
their Subsidiaries is subject or a party to any order, agreement or judgment
which imposes any obligation or liability under any Environmental Law.
 
(e)           Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any Release or threatened
Release of Hazardous Materials at, on, under or emanating from any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
 
5.10.        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are, in the reasonable business judgment of the Borrower, appropriate for a
business of the size and character of the Borrower and its Subsidiaries.
 
5.11.        Taxes.  Except for any failure that could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect: each of the Borrower and its Subsidiaries has (a) timely filed all Tax
returns required to be filed, (b) satisfied all of its Tax withholding
obligations and (c) duly and timely paid or caused to be duly and timely paid
all Taxes (whether or not shown on any Tax return) due and payable by it and all
Tax assessments received by it, other than Taxes that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP, if such contest shall have the effect of
suspending enforcement or collection of such Taxes. Each of the Borrower and its
Subsidiaries has made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. There are no current or, to the
knowledge of the Borrower or any of its Subsidiaries, pending or proposed Tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.
 
5.12.        ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws except
for non-compliances that, in the aggregate, would not have a Material Adverse
Effect.  Except as set forth on Schedule 5.12(a), as of the Closing Date each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the knowledge of the Loan
Parties, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan other
than any  “prohibited transaction” for which statutory or administrative
exemption is available that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
 
 
-70-

--------------------------------------------------------------------------------

 
 
(c)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) no ERISA Event has occurred, and neither any
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event,
(ii) no Loan Party or any ERISA Affiliate has failed to meet the minimum funding
standard within the meaning of the Pension Funding Rules in respect of any
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been requested or obtained, (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) for the Pension Plan is 60% or
higher, (iv) neither any Loan Party nor any ERISA Affiliate has incurred any
liability to the PBGC other than the payment of premiums, and there are no
premium payments which have become due that are unpaid, and (v) no Pension Plan
or Multiemployer Plan has been terminated by the plan administrator thereof nor
by the PBGC, and, to the knowledge of any Loan Party, no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan or
Multiemployer Plan.
 
(d)           Neither a Loan Party or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan or Multiemployer Plan other than
(A) on the Closing Date, those listed on Schedule 5.12(d) hereto and (B)
thereafter, Pension Plans or Multiemployer Plans not otherwise prohibited by
this Agreement.
 
5.13.        Subsidiaries; Equity Interests; Loan Parties.  As of the date
hereof, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party or a Subsidiary of a Loan Party in
the amounts specified on Part (a) of Schedule 5.13, and all Equity Interests
owned by a Loan Party are free and clear of all Liens except those created under
the Collateral Documents and Permitted Liens.  No Loan Party has any equity
investments in any other corporation or entity as of the date hereof other than
those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and as of the date hereof are owned by the Parent  in
the amounts specified on Part (c) of Schedule 5.13.  Set forth on Part (d) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation.  The copy of the charter
of each Loan Party and each amendment thereto provided pursuant to Section
4.01(a)(vii) is a true and correct copy of each such document, each of which is
valid and in full force and effect.
 
5.14.        Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
 
5.15.        Disclosure.  No written report, financial statement, certificate or
other information furnished (other than projections, budgets, other estimates
and general market data) by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the Transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein not materially misleading
in each case when taken as a whole and in light of the circumstances under which
they were made.
 
5.16.        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
 
 
-71-

--------------------------------------------------------------------------------

 
 
5.17.        Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other Intellectual Property rights that are reasonably necessary
for the operation of their respective businesses and as of the Closing Date
Schedule 5.17 sets forth a complete and accurate list of (i) all trademarks,
service marks, copyrights and patents owned by each Loan Party and each of its
Subsidiaries that are registered or for which an application for registration is
pending and (ii) all material Intellectual Property licenses to which each Loan
Party and each Subsidiary is a party.  To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person in any material respect.  No
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18.        Solvency.  The Borrower and the Restricted Subsidiaries on a
consolidated basis are Solvent.
 
5.19.        [Reserved].
 
5.20.        Labor Matters.  Except as set forth on Schedule 5.20, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Borrower or any of its Subsidiaries as of the Closing Date and, except as
could not reasonably be expected individually or in the aggregate to result in a
Material Adverse Effect, neither the Borrower nor any Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.
 
5.21.        Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein and,
(i) when financing statements and other filings in appropriate form with respect
to the Loan Parties are filed in the appropriate offices as set forth with
respect to such filings on the Closing Date in Schedule 7 to the Perfection
Certificate and (ii) subject to Schedule 6.23, upon the taking of possession or
control by the Administrative Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
possession or control by the Administrative Agent is required by the Collateral
Documents), the Liens created by the Collateral Documents shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in the Collateral (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction or by possession or control), in each case subject to
no Liens other than Liens permitted by Section 7.01.
 
5.22.        Regulation H.  Other than those Mortgages encumbering that Real
Property listed on Schedule 5.22, no Mortgage encumbers improved Real Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
Until the Obligations have been Fully Satisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Restricted Subsidiary to:
 
6.01.        Financial Statements.  Deliver to the Administrative Agent, for
further distribution to each Lender:
 
(a)            within 90 days after the end of each fiscal year of the Borrower
(or, if earlier, 15 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal year ended January 2, 2011), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in invested equity, and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an inde-
 
 
 
-72-

--------------------------------------------------------------------------------

 
 
pendent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided that, the requirements of this clause (a) shall be deemed
satisfied by the filing with the SEC by the Borrower or Parent of an Annual
Report on Form 10-K containing the financial information required by this clause
(a) on or prior to the date such Annual Report on Form 10-K is required to be
filed with the SEC;
 
(b)            within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, 10 days after the
date required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal quarter ended July 4, 2010),
a condensed consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related condensed consolidated
statements of income or operations, changes in invested equity, and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, such condensed consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations, invested
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided that, the requirements of this clause (b) shall be deemed
satisfied by the filing with the SEC by the Borrower or Parent of a Quarterly
Report on Form 10-Q containing the financial information required by this clause
(b) on or prior to the date such Quarterly Report on Form 10-Q is required to be
filed with the SEC;
 
(c)            not later than 90 days after the end of each fiscal year, (i) the
annual business plan of the Borrower and its Restricted Subsidiaries for the
fiscal year next succeeding such fiscal year and (ii) forecasts prepared by
management of the Borrower for each of the two fiscal years next succeeding such
fiscal year (but in any event not beyond the fiscal year in which the Maturity
Date with respect to the Term Facility is scheduled to occur), including, in
each instance described in clauses (i) and (ii) above, (x) a projected year-end
consolidated balance sheet and income statement and statement of cash flows and
(y) a statement of all of the material assumptions on which such forecasts are
based;
 
(d)            simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and within five Business
Days of the delivery of the financial statements referred to in Section 6.01(b),
a separate schedule displaying a consolidating balance sheet and statements of
income and cash flows separating out each Unrestricted Subsidiary (which shall
be required only if Borrower has, or during the relevant period, had any
Unrestricted Subsidiaries) certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the information set forth therein in
a manner consistent with the Borrower’s internal consolidating schedules that
support the consolidated financial statements of Borrower and its Restricted
Subsidiaries referred to above.
 
6.02.        Certificates; Other Information.  Deliver to the Administrative
Agent, for further distribution to each Lender:
 
(a)            [Reserved];
 
(b)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a) and within five Business Days of the delivery of
the financial statements referred to in Section 6.01(b) (commencing with the
delivery of the financial statements for the fiscal quarter ended July 4, 2010),
(i) a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or chief accounting officer of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes); (ii) a copy of management’s discussion and analysis with respect
to such financial statements (which shall be deemed provided by the filing with
the SEC by the Borrower or Parent of a Form 10-Q or Form 10-K containing the
MD&A required by applicable SEC rules); and (iii) if applicable, notice of any
proposed Specified Equity Contribution;
 
 
-73-

--------------------------------------------------------------------------------

 
(c)            [Reserved];
 
(d)            [Reserved];
 
(e)            [Reserved];
 
(f)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a report summarizing the
material  insurance coverage (specifying type, amount and carrier) in effect for
each Loan Party and its Restricted Subsidiaries in form and detail reasonably
satisfactory to the Administrative Agent;
 
(g)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party, copies of each notice or other written
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party (and, for avoidance of doubt, excluding routine investigations,
audits or inquiries);
 
(h)            subject to confidentiality requirements, not later than five
Business Days after receipt thereof by any Loan Party or any Restricted
Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that, in each case in this clause (h), could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;
 
(i)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Restricted Subsidiaries with any Environmental Law or Environmental Permit
that could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any property described in the Mortgages to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law;
 
(j)            concurrently with the delivery of financial statements pursuant
to Section 6.01(a), deliver to the Administrative Agent a Perfection Certificate
Supplement (or a certificate confirming that there has been no change in
information since the date of the Perfection Certificate or latest Perfection
Certificate Supplement), signed by a Responsible Officer of the Borrower and to
be in a form reasonably satisfactory to the Administrative Agent;
 
(k)           not later than 30 days after each fiscal quarter, copies of each
amendment to any Organization Document of any Loan Party that was approved
during such fiscal quarter; and
 
(l)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Restricted
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request in form and detail reasonably satisfactory to
the Administrative Agent.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender, (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents and
(iii) the Borrower may deliver such documents to the Administrative Agent (for
further distri-
 
 
 
-74-

--------------------------------------------------------------------------------

 
 
bution to each Lender) in accordance with Section 10.02 and such documents shall
be deemed to have been given in accordance with such Section.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.03.        Notices.  Promptly after a Responsible Officer of any Loan Party
has actual knowledge of the existence thereof, notify the Administrative Agent:
 
(a)            of the occurrence of any Default;
 
(b)            of any matter specific to the Borrower or any of its Restricted
Subsidiaries that is not disclosed in a publicly available filing with the SEC
and that has resulted or could reasonably be expected to result in a Material
Adverse Effect, including (i) any breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Restricted Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Restricted Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
could reasonably be expected to result in a Material Adverse Effect;
 
(c)            of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred after the Closing Date, could
reasonably be expected to result in liabilities of the Borrower in an amount
exceeding $10,000,000;
 
(d)            [Reserved]; and
 
(e)            of the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(iv).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(e) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
 
 
-75-

--------------------------------------------------------------------------------

 
 
6.04.        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all of its
Tax liabilities, unless the same are being contested in good faith by
appropriate proceedings, adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Restricted Subsidiary and such contest shall
have the effect of suspending enforcement or collection of such Taxes; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
(other than, in the case of Mortgaged Property, Permitted Exceptions and, in the
case of all other Collateral, Permitted Liens); and (c) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, except, in each case
in this Section 6.04, to the extent the failure to pay or discharge the same
could not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.
 
6.05.        Preservation of Existence, Etc.  (a)  Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or except, in the case of entities other than the Borrower
only, to the extent that the failure to do so could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and its Restricted Subsidiaries may consummate any
merger or consolidation permitted under Section 7.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
 
6.06.        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
6.07.        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage (and with deductibles) of such types and in such
amounts as are, in the reasonable business judgment of the Borrower, appropriate
for a business of the size and character of the Borrower and its
Subsidiaries.  All such insurance shall name the Administrative Agent as
additional insured or loss payee, as applicable.  If any portion of any
Mortgaged Property is at any time located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area  with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto), then the Borrower shall, or shall cause each Loan Party to (i)
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise reasonably acceptable in
form and substance to the Administrative Agent and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent (in each case (i) and (ii)
subject to any specific requirements set forth on Schedule 6.23 if applicable).
 
6.08.        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09.        Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Borrower or such
Restricted Subsidiary, as the case may be.
 
6.10.        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its
 
 
 
-76-

--------------------------------------------------------------------------------

 
 
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise (together with one or more Lenders) rights under this
Section 6.10 on behalf of the Lenders and the Administrative Agent shall not
exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default, and only one (1) such time shall be
at the Borrower’s expense; provided further, however, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s accountants.
 
6.11.        Use of Proceeds.  Use the proceeds of the Credit Extensions for (i)
working capital, Capital Expenditures and other general corporate purposes
including, without limitation, redemption of the 2011 Notes and other
prepayments, refinancings, redemptions, purchases, defeasances or other
discharges of Indebtedness permitted to be repaid, redeemed or discharged
pursuant to this Agreement, for Investments and Restricted Payments permitted
hereunder and any other purpose not prohibited hereunder; (ii) to refinance the
Existing Credit Agreement; (iii) to pay fees and expenses incurred in connection
therewith; and (iv) in the case of any Additional Term Commitments or Additional
Revolving Credit Commitments, any purpose not prohibited hereunder.
 
6.12.        Additional Collateral; Additional Guarantors.
 
(a)           With respect to any property acquired after the date hereof by any
Loan Party that is intended to be subject to the Lien created by any of the
Collateral Documents but is not so subject, promptly (and in any event within 60
days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent such amendments or supplements to the relevant Collateral
Documents or such other documents as the Administrative Agent shall deem
necessary to grant to the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties, a Lien on such property subject to no
Liens other than Permitted Liens and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Collateral
Document in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent.  The Borrower shall otherwise take such
actions and execute and/or deliver to the Administrative Agent such documents as
the Administrative Agent shall require to confirm the validity, perfection and
priority of the Lien of the Collateral Documents on such after-acquired
properties.
 
(b)           With respect to any Person that is or becomes a Subsidiary after
the date hereof, (i) in the case of any direct Subsidiary of a Loan Party,
deliver to the Administrative Agent the certificates, if any, representing all
of the Equity Interests of such Subsidiary held by a Loan Party, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such new Subsidiary (in the case of a
Restricted Subsidiary only), promptly (and in any event within 60 days after
such Person becomes a Restricted Subsidiary) (A) to execute a Joinder Agreement
or such comparable documentation to become a Guarantor and a joinder agreement
to the Security Agreement, substantially in the form annexed thereto and (B) to
take all actions necessary in the reasonable opinion of the Administrative Agent
to cause the Lien created by the Security Agreement to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Administrative Agent.  Notwithstanding the
foregoing, (1) the Equity Interests required to be delivered to the
Administrative Agent pursuant to clause (i) of this Section 6.12(b) shall not
include any Equity Interests of a CFC or any Subsidiary of a CFC and (2) no CFC
nor any Subsidiary of a CFC shall be required to take the actions specified in
clause (ii) of this Section 6.12(b); provided that the exception set forth in
clause (1) above shall not apply to (A) Voting Stock of any direct Subsidiary of
a Loan Party which is a CFC representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such direct Subsidiary of a Loan
Party.  Any such Equity Interests constituting “stock entitled to vote” within
the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as
Voting Stock for purposes of this Section 6.12(b).
 
 
 
-77-

--------------------------------------------------------------------------------

 
 
(c)           For the avoidance of doubt and notwithstanding anything to the
contrary in any of the Loan Documents, in no event shall any Unrestricted
Subsidiary or, so long as such entity is not wholly owned for legitimate
business purposes, any non-Wholly Owned Subsidiary or joint venture be required
to become a Guarantor or become or remain party to the Security
Agreement.  Equity Interests in the entities set forth in Schedule 6.12(c) are
not required to be subject to the Lien created by the Security Agreement.
 
(d)           Notwithstanding any other provisions set forth in this Section
6.12 or any other provision contained in this Agreement or any other Loan
Document, the obligations of the Borrower and its Domestic Subsidiaries under
this Section 6.12 are subject to, and expressly limited by, the last paragraph
of Section 2.1 of the Security Agreement, the definition of “Excluded Property”
therein and the last paragraph of the granting clauses section of each Mortgage.
 
6.13.        Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying properties owned or leased by it to
comply, in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to address Hazardous Materials at, on, under or emanating from any
properties owned or leased by it as required and in accordance in all material
respects with the requirements of all Environmental Laws; provided, however,
that neither the Borrower nor any of its Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
 
6.14.        [Reserved].
 
6.15.        Further Assurances.  Promptly, upon the reasonable request of the
Administrative Agent, at the Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Collateral Documents or otherwise deemed by the
Administrative Agent reasonably necessary for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby subject to no other
Liens except as permitted by this Agreement or the applicable
Collateral  Document, or obtain any consents or waivers as may be reasonably
necessary or appropriate in connection therewith.  Deliver or cause to be
delivered to the Administrative Agent from time to time such other
documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Collateral Documents.  Upon the exercise
by the Administrative Agent or any Lender of any power, right, privilege or
remedy pursuant to any Loan Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may reasonably
require.  If the Administrative Agent or the Required Lenders determine that
they are required by a Requirement of Law to have appraisals prepared in respect
of the Real Property of any Loan Party constituting Collateral, the Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
 
Notwithstanding any other provision set forth in this Section 6.15 or any other
provision contained in this Agreement or any other Loan Document, the
obligations of the Borrower and its Domestic Subsidiaries under this Section
6.15 are subject to, and expressly limited by, the last paragraph of Section 2.1
of the Security Agreement, the definition of “Excluded Property” therein and the
last paragraph of the granting clauses section of each Mortgage.
 
6.16.        Interest Rate Hedging.  The Borrower shall enter into and maintain
interest rate Swap Contracts, if necessary, that result in at least 33% of its
aggregate consolidated outstanding Indebtedness for borrowed money of the
Borrower and its Restricted Subsidiaries (other than the Total Revolving Credit
Outstandings but including Consolidated Rental Expense of the Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
quarter period then ended times eight even if not otherwise Indebtedness for
borrowed money) being effectively subject to a fixed interest rate.
 
6.17.        [Reserved].
 
6.18.        Information Regarding Collateral and Loan Documents.  Not effect
any change in (i) any Loan Party’s legal name, (ii) the location of any Loan
Party’s chief executive office, (iii) any Loan Party’s identity or
organizational structure, (iv) any Loan Party’s Federal Taxpayer Identification
Number or organizational identification number, if any, or (v) any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 10 days’ prior written notice (in the form of
a certificate by a Responsible Officer), or such lesser notice period agreed to
by the Administrative Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable.  Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding
sentence.  Each Loan Party also agrees to promptly notify the Administrative
Agent of any change in the location of any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral with a value in excess of $5,000,000 is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property.
 
6.19.        [RESERVED].
 
6.20.        Designation of Subsidiaries.  The Borrower may at any time after
the Closing Date designate any Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default shall have occurred
and be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the covenants set forth in Section 7.11,
determined on a Pro Forma Basis as of the last day of the most recently ended
Measurement Period (or, if no Measurement Period cited in Section 7.11 or in the
defined terms used therein has passed, the covenants in Section 7.11 for the
first Measurement Period cited in such Section shall be satisfied as of the last
four quarters ended), in each case, as if such designation had occurred on the
last day of such fiscal quarter of the Borrower and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Subsidiary (other than a
Securitization Subsidiary) may be designated as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purpose of any other Indebtedness that has
an “Unrestricted Subsidiary” concept, (iv) no Restricted Subsidiary may be
designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary and (v) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
6.20 prior to the Designation Date (in each case measured as of the date of each
such Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall
not exceed the greater of $150.0 million and 4.0% of Consolidated Total Assets
of the Borrower as of such Designation Date pro forma for such designation.  The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein.  The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s Investment in
such Subsidiary.
 
6.21.        Maintenance of Debt Ratings.  The Borrower shall use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s, in each case in respect of the Borrower or
Parent, and a public rating of the Facilities by each of S&P and Moody’s.
 
 
 
-79-

--------------------------------------------------------------------------------

 
 
6.22.        Redemption of 2011 Notes.  Within five Business Days following the
Closing Date, Borrower shall cause to be delivered an irrevocable notice of
redemption in respect of the 2011 Notes pursuant to the terms of the 2011/2014
Indenture and shall, within 65 Business Days following the Closing Date, redeem
the 2011 Notes pursuant to the terms of the 2011/2014 Indenture.
 
6.23.        Post-Closing Matters.  Execute and deliver to the Administrative
Agent the documents and complete the tasks set forth on Schedule 6.23 hereto,
within 90 days after the date hereof, unless otherwise agreed by the
Administrative Agent in respect of any such document or task.
 
ARTICLE VII
NEGATIVE COVENANTS
 
Until the Obligations have been Fully Satisfied, the Borrower shall not, nor
shall it permit any Restricted Subsidiary to, directly or indirectly,:
 
7.01.        Liens.  Create, incur, assume or suffer to exist any Liens upon any
of its property, assets or revenues, whether now owned or hereafter acquired;
provided that the Borrower or any Restricted Subsidiary may create, incur,
assume or suffer to exist any Liens (including, without limitation, Junior
Liens) securing Indebtedness (and Liens on the same assets securing obligations
in respect of such Indebtedness) if, after giving effect to the incurrence of
any Indebtedness secured by such Lien on a Pro Forma Basis, the Consolidated
Senior Secured Leverage Ratio would be no greater than 2.25 to
1.0.  Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries may create, incur, assume or suffer to exist the following Liens
upon any of its property, assets or revenues, whether now owned or hereafter
acquired (together with Liens permitted to be created, incurred, assumed or to
exist pursuant to the preceding sentence, “Permitted Liens”):
 
(a)            Liens pursuant to any Loan Document (including Liens related to
Cash Collateralizations);
 
(b)            Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered by
the security granting clause is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(e),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(e);
 
(c)            Liens for Taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 90 days or which are being contested in good
faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP and
Liens of landlords arising by statute and other Liens incurred in the ordinary
course of business that are imposed by Law;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, or other similar obligations other than any Lien imposed
by ERISA;
 
(f)            Liens, pledges and deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
 
(g)            easements, rights-of-way, restrictions, covenants, survey
exceptions, encroachments, irregularities defects and other similar encumbrances
affecting Real Property which, in the aggregate, are not
 
 
 
-80-

--------------------------------------------------------------------------------

 
 
substantial in amount and which do not (i) secure Indebtedness or (ii)
individually or in the aggregate materially interfere with the ordinary conduct
of the business of the applicable Person at any location;
 
(h)            Liens securing judgments for the payment of money, appeal bonds
or letters of credit issued in support of or in lieu of appeal bonds in each
case not constituting an Event of Default under Section 8.01(h);
 
(i)             Liens securing Indebtedness permitted under Section 7.02(g);
provided that such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds thereof (including
insurance proceeds) and the attachments thereto;
 
(j)             any interest or title of a licensor, lessor or sublessor under
any license, lease or sublease entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of its business covering only the
assets so leased and licenses and sublicenses of Intellectual Property in the
ordinary course of business;
 
(k)            any interest of a lessor under a Capitalized Lease;
 
(l)             in the case of leased Real Property, Liens to which the fee
interest (or any superior interest) in such Real Property is subject;
 
(m)           municipal and zoning ordinances, which are not violated in any
material respect by the existing improvements and present use thereof;
 
(n)            rights of setoff, banker’s liens and similar rights in favor of a
financial institution that encumber deposits and are within the general
parameters customary in the banking industry and customary Liens in favor of
trustees and escrow agents;
 
(o)            Liens that might be deemed to exist on the assets subject to a
repurchase agreement constituting a Cash Equivalent permitted hereunder, if such
Liens are deemed to exist solely because of the existence of such repurchase
agreement;
 
(p)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business in accordance with the past practices;
 
(q)            the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods;
 
(r)             Liens on cash and Cash Equivalents in an amount not to exceed
$15 million arising in the ordinary course of business under Cash Management
Agreements and any reserves which are required to be imposed on the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business by any
credit card processors and any rights of such credit card processors to impose
such reserves; provided that the taking of such reserves and the amount of such
reserves are, in each case, in accordance with the terms of the applicable
credit card payment processing agreement entered into in the ordinary course of
business;
 
(s)            Liens securing Indebtedness permitted under Section 7.02(h) and
Indebtedness permitted under the first sentence of Section 7.02; provided that
such Liens are limited to Liens on assets of Foreign Restricted Subsidiaries
that are obligors on such Indebtedness;
 
(t)             Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar agreements in respect of the disposition of such
assets;
 
(u)            options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and the
like;
 
 
 
-81-

--------------------------------------------------------------------------------

 
 
(v)            Liens incurred in the ordinary course of business not securing
Indebtedness and not in the aggregate materially detracting from the value of
the properties or their use in the operation of the business of the Borrower and
its Restricted Subsidiaries;
 
(w)           Liens on property or Equity Interests of a Person at the time such
Person becomes a Restricted Subsidiary of the Borrower, provided such Liens were
not created in contemplation thereof and do not extend to any other property of
the Borrower or any Restricted Subsidiary;
 
(x)            Liens on property at the time the Borrower or any of the
Restricted Subsidiaries acquires such property, including any acquisition by
means of a merger or consolidation with or into the Borrower or a Restricted
Subsidiary, provided such Liens were not created in contemplation thereof and do
not extend to any other property of the Borrower or any Restricted Subsidiary;
 
(y)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods;
 
(z)            deposits made in the ordinary course of business to secure
liability to insurance carriers;
 
(aa)          Liens arising under any Permitted Receivables Financing;
 
(bb)         Liens on equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;
 
(cc)          Liens in favor of lessors, sublessors, lessees or sublessees
securing operating leases or, to the extent such transactions create a Lien
hereunder, sale and leaseback transactions, to the extent such sale and
leaseback transactions are permitted hereunder;
 
(dd)         Liens for the benefit of the seller deemed to attach solely because
of the existence of cash deposits and attaching solely to cash deposits made in
connection with any letter of intent or acquisition agreement with respect to a
Permitted Acquisition or other Investments;
 
(ee)          in the case of Subsidiaries of Borrower organized as business
trusts, Liens on the assets of such Subsidiary in favor of the trustee of such
Subsidiary in order to secure such trustee’s fees and expenses;
 
(ff)           Liens securing Indebtedness or other obligations of the Borrower
or a Restricted Subsidiary owed to the Borrower or a Restricted Subsidiary that
is a Guarantor;
 
(gg)         extensions, renewals or replacements of any Liens referred to in
clauses (w) or (x) in connection with the refinancing of the obligations secured
thereby, provided that such Lien does not extend to any other property and the
amount secured by such Lien is not increased;
 
(hh)         Liens on cash deposits, securities or other property in deposit or
securities accounts in connection with the redemption, defeasance, repurchase or
other discharge of the 2011 Notes, the 2014 Notes, the 2016 Notes and the 2025
Debentures in accordance with Section 7.03(p);
 
(ii)            extensions, renewals or replacements of Liens securing
Indebtedness secured by Liens pursuant to the first sentence of this Section
7.01 in connection with Permitted Refinancing Indebtedness of such Indebtedness,
provided that such Liens do not extend to any other property and the amount
secured by such Liens is not increased (unless otherwise permitted by the
definition of Permitted Refinancing Indebtedness); and
 
 
 
-82-

--------------------------------------------------------------------------------

 
 
(jj)            Liens (including Junior Liens) securing Indebtedness or other
obligations outstanding in an aggregate principal amount not to exceed
$15,000,000.
 
Notwithstanding anything herein to the contrary, no consensual Liens shall be
permitted to exist, directly or indirectly, on any Pledged Securities other than
Liens granted pursuant to the Collateral Documents and Junior Liens.
 
7.02.        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness; provided that the Borrower or any Restricted Subsidiary may
create, incur, assume or suffer to exist any Indebtedness if, after giving
effect to the incurrence thereof on a Pro Forma Basis (including the receipt and
the application of the proceeds thereof), (x) the Fixed Charge Coverage Ratio
would be not less than 2.50 to 1.0 or (y) the Consolidated Leverage Ratio would
not be greater than 4.0 to 1.0; provided further that the maximum aggregate
principal amount of Indebtedness that Restricted Subsidiaries that are not
Guarantors may incur under this sentence is $100.0 million outstanding at any
time.  Notwithstanding the foregoing, the Borrower and any Restricted Subsidiary
may create, incur, assume or suffer to exist the following Indebtedness:
 
(a)            obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates, foreign
exchange rates or commodities prices;
 
(b)            (i) Indebtedness representing deferred compensation or equity
based compensation to current or former officers, directors, consultants
advisors or employees of a Loan Party or its Affiliates incurred in the ordinary
course of business and (ii) Indebtedness consisting of obligations of the
Borrower or its Restricted Subsidiaries under deferred compensation,
indemnification, adjustment of purchase price, earn-out or other obligations
incurred in connection with any Investments or Dispositions permitted hereunder;
 
(c)            Indebtedness of either the Borrower or a Restricted Subsidiary of
the Borrower owed to the Borrower or a Restricted Subsidiary of the Borrower,
which Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Pledged Collateral” under the Security Agreement, (ii) if such
Indebtedness is owed by a Loan Party to a non-Loan Party, be on terms (including
subordination terms) reasonably acceptable to the Administrative Agent and (iii)
be otherwise permitted under the provisions of Section 7.03;
 
(d)            Indebtedness under the Loan Documents (including, without
limitation, any Indebtedness incurred pursuant to Section 2.14);
 
(e)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any Permitted Refinancing Indebtedeness in respect thereof;
 
(f)             Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;
 
(g)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets incurred
on or after the date hereof no later than 365 days after the date of purchase or
completion of construction, improvement, repair or replacement of property (real
or personal) or equipment (whether through the direct purchase of assets or the
Equity Interests of any Person owning such assets) for the purpose of financing
all or any part of the purchase price or cost  thereof and any related taxes or
transaction costs; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed the greater of (x)
$150,000,000 and (y) 4.0% of the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries (measured at the time of incurrence of any such
Indebtedness);
 
 
 
-83-

--------------------------------------------------------------------------------

 
 
(h)            Indebtedness of Foreign Restricted Subsidiaries incurred on or
after the Closing Date (a) in an aggregate principal amount not to exceed the
greater of (x) $50.0 million  and (y) 5.0% of Consolidated Total Assets of the
Foreign Subsidiaries (measured at the time of incurrence of such Indebtedness)
at any one time outstanding or (b) if after giving effect to the incurrence
thereof on a Pro Forma Basis (including the receipt and the application of the
proceeds thereof) the Fixed Charge Coverage Ratio would be not less than 3.25 to
1.0; provided that the aggregate principal amount of Indebtedness incurred
pursuant to this clause (b) may not exceed $250.0 million outstanding at any one
time;
 
(i)             Guarantees of Indebtedness of (A) suppliers, licensees,
franchisees or customers in the ordinary course of business or (B) joint
ventures, in an aggregate amount at any time outstanding under this clause (i)
not to exceed the greater of $100.0 million and 2.5% of Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries (measured at the time of
incurrence of any such Guarantees);
 
(j)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided that such
Indebtedness is extinguished within five Business Days of incurrence;
 
(k)            Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (A) the financing of insurance premiums or (B) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
 
(l)             any Permitted Receivables Financing; provided that, after giving
effect thereto and after including all such Indebtedness incurred in respect of
Permitted Receivables Financing in the calculation of Consolidated Senior
Secured Leverage Ratio, such ratio shall not exceed 2.5 to 1.0;
 
(m)           Indebtedness arising under any performance or surety bond entered
into in the ordinary course;
 
(n)           Acquired Indebtedness and any Permitted Refinancing Indebtedness
incurred in respect thereof; provided that, after giving effect to the
incurrence thereof, (i) the Fixed Charge Coverage Ratio would be not less than
2.25 to 1.0 or (ii) the Consolidated Leverage Ratio would not be greater than
4.0 to 1.0;
 
(o)            Contribution Debt;
 
(p)            contingent indemnification obligations of the Borrower and any
Restricted Subsidiary to financial institutions, in each case to the extent in
the ordinary course of business and on terms and conditions which are within the
general parameters customary in the banking industry, entered into to obtain
cash management services or deposit account overdraft protection services (in
amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
loss indemnification obligations of the Borrower and its Subsidiaries incurred
in the ordinary course of business;
 
(q)            the 2016 Notes and the Guarantees related thereto, together with
any Permitted Refinancing Indebtedness incurred in respect thereof;
 
(r)             Indebtedness issued by the Borrower or a Restricted Subsidiary
to current or former officers, directors, consultants, advisors or employees
thereof or any direct or indirect parent thereof (or their spouses or former
spouses, family members, trusts or estates or beneficiaries under their estates)
to finance the purchase or redemption or other acquisition or retirement for
value of Equity Interests of any direct or indirect parent of the Borrower in
lieu of dividends that would be permitted pursuant to Section 7.06(h)(a)(iii) so
long as the amount of such Indebtedness reduces the amount of dividends payable
pursuant to Section 7.06(h)(a)(iii); and
 
 
 
-84-

--------------------------------------------------------------------------------

 
 
(s)            Indebtedness of the Borrower or any Restricted Subsidiary
incurred on or after the Closing Date in an aggregate principal amount at any
time outstanding not to exceed the greater of $200.0 million and 5.0% of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries,
measured at the time of incurrence of any such Indebtedness.
 
7.03.        Investments.  Make or hold any Investments, except:
 
(a)            Investments held by the Borrower and its Restricted Subsidiaries
in the form of cash (including cash held in bank deposit or demand deposit
accounts) and Cash Equivalents;
 
(b)            (i)  Loans or advances to any existing or former director,
officer, consultant, advisor or employee of the Borrower or any of its
Affiliates in the ordinary course of business other than any loans or advances
that would be in violation of Section 402 of the Sarbanes-Oxley Act; provided,
however, that the aggregate principal amount of all loans and advances permitted
pursuant to this subclause (b)(i) shall not exceed $5,000,000 at any time
outstanding and (ii) Loans and advances to any existing director, officer or
employee of the Borrower or any Restricted Subsidiary (other than any loans or
advances that would be in violation of Section 402 of the Sarbanes-Oxley Act)
the proceeds of which shall be used for the sole purpose of acquisition by such
director, officer or employee of any of the Equity Interests of the Borrower;
provided, however, that the aggregate principal amount of all loans and advances
permitted pursuant to this subclause (b)(ii) shall not exceed $5,000,000 at any
time outstanding;
 
(c)            (i) Investments by the Borrower and its Restricted Subsidiaries
in their respective Restricted Subsidiaries outstanding on the date hereof, (ii)
additional Investments by the Borrower and its Restricted Subsidiaries in Loan
Parties and (iii) additional Investments by Restricted Subsidiaries of the
Borrower that are not Loan Parties in other Restricted Subsidiaries that are not
Loan Parties;
 
(d)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)            Guarantees permitted by Section 7.02;
 
(f)             Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 7.03(f) and any
replacement or modification thereof not involving an increase in the aggregate
amount of any such Investment as of the date hereof;
 
(g)            the purchase or other acquisition by the Borrower or a Guarantor
of (i) a majority of the Equity Interests in, (ii) all or a substantial part of
the property of, any Person that, in the case of clause (i), upon the
consummation thereof, will become a Restricted Subsidiary (including as a result
of a merger or consolidation) or (iii) assets of another Person that constitute
a business unit; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g) (each a “Permitted
Acquisition”):
 
(i)           any such newly-created or acquired Restricted Subsidiary shall
comply with the requirements of Section 6.12 and the Equity Interests thereof
shall be pledged to the extent required by the Security Agreement;
 
(ii)          the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Restricted Subsidiaries or any other business that is
reasonably related, complementary or ancillary thereto (or a reasonable
extension or expansion thereof) or otherwise part of the quick service
restaurant business;
 
 
 
-85-

--------------------------------------------------------------------------------

 
 
(iii)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, the Borrower and its Restricted Subsidiaries
shall be in compliance on a Pro Forma Basis with all of the covenants set forth
in Section 7.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby;
and
 
(iv)           the Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this clause (g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
 
provided, that in respect of Permitted Acquisitions that are both (x) for
consideration not in excess of $10,000,000 individually and (y) for
consideration not in excess of $20,000,000 in the aggregate in any fiscal year,
clause (iv) above shall not apply.
 
(h)            Investments at any time outstanding not exceeding the greater of
$200.0 million and 5.0% of Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries (measured at the time of incurrence or making of any
such Investment);
 
(i)             Investments received as non-cash consideration in a Disposition
made pursuant to and in compliance with Section 7.05;
 
(j)             any Investment acquired solely in exchange for Equity Interests
(other than Disqualified Equity Interests) of the Borrower or any direct or
indirect parent of the Borrower;
 
(k)            any Investment acquired by the Borrower or any of its Restricted
Subsidiaries as a result of a foreclosure by the Borrower or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;
 
(l)             Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
 
(m)           Investments for the purpose of purchasing loan obligations of
franchisees of the Borrower permitted under Section 7.02(i) to the extent they
are guaranteed by the Borrower or any of its Restricted Subsidiaries and
accounted for as contingent obligations on the balance sheet of the Borrower;
provided that the sum of the aggregate principal amount outstanding under
Section 7.02(i) and the aggregate Investments outstanding under this clause (m)
shall not, in the aggregate, exceed the amounts permitted under Section 7.02(i)
at the time of determination thereof;
 
(n)            Investments arising as a result of any Permitted Receivables
Financing;
 
(o)            Investments by a Borrower or any Restricted Subsidiary in payment
intangibles, chattel paper (each as defined in the UCC) and accounts, notes
receivable, prepaid accounts and similar items in an aggregate principal amount
outstanding not to exceed $60,000,000;
 
(p)            Investments consisting of (i) purchases, redemptions or other
acquisitions of the 2011 Notes, the 2014 Notes, the 2016 Notes and the 2025
Debentures, or (ii) cash, securities or other property in deposit or securities
accounts created in connection with the defeasance or satisfaction of the 2011
Notes, the 2014 Notes, the 2016 Notes and the 2025 Debentures, in each case, in
accordance with the terms hereof;
 
 
 
-86-

--------------------------------------------------------------------------------

 
 
(q)            so long as no Default or Event of Default shall have occurred and
be continuing at the time thereof or would result therefrom and so long as the
Borrower is in compliance with Section 7.11 on a Pro Forma Basis, Investments
made pursuant to this clause (q) not to exceed the Permitted Amount; and
 
(r)            any Investment made with an Excluded Contribution.
 
7.04.        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:
 
(a)            any Restricted Subsidiary may merge or consolidate with or
liquidate or dissolve into (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries, provided that when any Loan Party is merging with another
Restricted Subsidiary, such Loan Party shall be the continuing or surviving
Person;
 
(b)            any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;
 
(c)            any Restricted Subsidiary that is not a Loan Party may dispose of
all or substantially all its assets (including any Disposition that is in the
nature of a liquidation) to (i) another Restricted Subsidiary that is not a Loan
Party or (ii) to a Loan Party;
 
(d)            in connection with any acquisition permitted under Section 7.03,
any Restricted Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that (i) the Person surviving such merger shall be a Wholly Owned
Restricted Subsidiary of the Borrower and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person; and
 
(e)            so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Restricted Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it; provided, however, that in each
case, immediately after giving effect thereto (i) in the case of any such merger
to which the Borrower is a party, the Borrower is the surviving corporation and
(ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving corporation;
 
provided, however, that nothing in this Section 7.04 shall prohibit Investments
that are permitted under Section 7.03 or Dispositions or agreements to make
Dispositions permitted by Section 7.05.
 
7.05.        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)            Dispositions of surplus, obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business or property
no longer used or useful in the business;
 
(b)            Dispositions of cash, Cash Equivalents and inventory in the
ordinary course of business;
 
(c)            Dispositions of equipment or Real Property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are applied within
180 days to the purchase price of such replacement property and such replacement
property is made subject to the Lien of the Collateral Documents in accordance
with the provisions of this Agreement;
 
(d)            (i) Dispositions of property by any Restricted Subsidiary to the
Borrower or to a Wholly Owned Restricted Subsidiary; provided that if the
transferor of such property is a Guarantor, the transferee thereof must either
be the Borrower or a Guarantor, (ii) any Dispositions by a Restricted Subsidiary
that is not a Guarantor to another Restricted Subsidiary that is not a
Guarantor, (iii) any Disposition by any Re-
 
 
 
-87-

--------------------------------------------------------------------------------

 
 
stricted Subsidiary that is not a Guarantor to a Loan Party (including through a
liquidation, dissolution or winding up) as long as the consideration given by
such Loan Party to such non-Guarantor Restricted Subsidiary does not exceed the
fair market value of the assets transferred to such Loan Party and (iv)
Dispositions to Restricted Subsidiaries that are not Guarantors or Wholly Owned
Restricted Subsidiaries to the extent that, after giving effect to such
Disposition (and any other Dispositions to such Persons pursuant to this clause
(iv) on or prior to the date of such Disposition), the aggregate fair market
value of the assets Disposed of pursuant to this clause (iv) does not exceed
$15,000,000;
 
(e)            Dispositions permitted by Section 7.04 or Section 7.01(aa);
 
(f)             licenses and sublicenses of Intellectual Property in the
ordinary course of business;
 
(g)            as long as no Event of Default is continuing or would result
therefrom, any Disposition; provided, however, that with respect to any such
Disposition pursuant to this clause (g), (i) not less than 75% of the aggregate
consideration received in respect of such Disposition and all other Dispositions
previously consummated in the same fiscal year pursuant to this clause (g) shall
be cash; provided, that for purposes of clause (i), (a) the amount of any
liabilities (as shown on the Borrower’s or any its Restricted Subsidiary’s most
recent balance sheet) of the Borrower or any its Restricted Subsidiary (other
than liabilities that are by their terms subordinated to the Obligations) that
are assumed by the transferee of any such assets and (b) any notes or other
obligations or other securities or assets received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), shall, in each case, be deemed to be cash and
(ii) an amount equal to all Net Cash Proceeds of such Disposition is applied to
the payment of the Obligations as set forth in, and to the extent required by,
Section 2.05(b);
 
(h)            so long as no Event of Default shall occur and be continuing, the
grant of any option or other right to purchase any asset in a transaction that
would be permitted under the provisions of Section 7.05(g);
 
(i)             the discount or write-off of accounts receivable overdue by more
than 90 days or the sale of any such accounts receivable for the purpose of
collection to any collection agency, in each case in the ordinary course of
business;
 
(j)             the cancellation of any Indebtedness permitted to be cancelled
under this Agreement;
 
(k)            the issuance of Nominal Shares;
 
(l)             a true lease or sublease of any property not constituting
Indebtedness and not constituting a sale and leaseback transaction;
 
(m)           as long as no Event of Default is continuing or would result
therefrom, any Disposition the primary purpose of which is to exchange or swap
assets and for which 90% or more of the consideration consists of assets other
than cash or Cash Equivalents; provided, however, that with respect to any such
Disposition pursuant to this clause (m), (i) the fair market value of the assets
transferred by such Dispositions and all other Dispositions in the same fiscal
year pursuant to this clause (m) shall not, in the aggregate, exceed
$15,000,000, (ii) the fair market value of the consideration received shall be
not less than the fair market value of the assets sold or transferred, and
compliance with the foregoing requirement shall be evidenced by (x) in the case
of a Disposition or related series of Dispositions involving aggregate
consideration (other than cash and Cash Equivalents) with a fair market value in
excess of $1 million, a certification by the chief financial officer of the
Borrower and (y) in the case of a Disposition or related series of Dispositions
involving aggregate consideration (other than cash and Cash Equivalents) with a
fair market value in excess of $5 million, a resolution of the Board of
Directors of the Borrower, in each case delivered to the Administrative Agent
not less than five Business Days prior to the consummation of such Dispositions,
and (iii) an amount equal to all Net Cash Proceeds of such Disposition is
applied to the payment of the Obligations as set forth in, and to the extent
required by, Section 2.05(b);
 
 
 
-88-

--------------------------------------------------------------------------------

 
 
(n)            subject to Section 7.18, the Borrower and Restricted Subsidiaries
may sell or otherwise transfer equipment or Real Property in connection with
sale and leaseback transactions; provided that the aggregate value of the
equipment sold or transferred under this subsection shall not exceed $15,000,000
in any fiscal year;
 
(o)            sales of loans purchased pursuant to Section 7.03(m); and
 
(p)            sales of Accounts Receivable, or participations therein in
connection with any Permitted Receivables Financing.
 
provided, however, that any Disposition pursuant to Section 7.05(g) or (m) shall
be for fair market value as determined in good faith by the Borrower.
 
7.06.        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
 
(a)            each Restricted Subsidiary may make Restricted Payments to the
Borrower, any Restricted Subsidiaries of the Borrower that are Guarantors and
any other Person that owns a direct Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
 
(b)            the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
 
(c)            the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;
 
(d)            so long as no Default or Event of Default shall have occurred and
be continuing at the time thereof or would result therefrom and so long as the
Borrower is in compliance with Section 7.11 on a Pro Forma Basis, Restricted
Payments made pursuant to this clause (d) not to exceed the Permitted Amount;
 
(e)            so long as no Default or Event of Default shall have occurred and
be continuing at the time thereof or would result therefrom, Restricted Payments
to Parent to fund (x) the payment of dividends on the common stock of Parent of
up to $0.06 per share of common stock that is outstanding on the Closing Date
(the aggregate number of shares of common stock outstanding on May 20, 2010
being 426,086,893), appropriately adjusted to give effect to any stock splits,
reverse stock splits or similar transactions and each additional share of common
stock of Parent that is outstanding after the Closing Date in accordance with
the proviso to this clause (e) (with unused amounts carried over and available
for use until the end of the following fiscal year of the Borrower) or (y) in
lieu of all or a portion of dividends permitted by sub-clause (x), repurchases
of the Parent’s common stock for aggregate consideration that, when taken
together with dividends permitted under sub-clause (x) above does not exceed the
amount contemplated by sub-clause (x) above; provided that the payment of
dividends on common stock of Parent issued after the date hereof shall only be
allowed pursuant to this clause (e) to the extent that such common stock is
issued in a transaction that directly benefits the Borrower and its Restricted
Subsidiaries;
 
(f)            repurchases of Equity Interests deemed to occur upon the exercise
of stock options or similar equity compensation awards if the Equity Interests
represent all or a portion of the exercise price thereof (or related withholding
taxes), and Restricted Payments by the Borrower to allow the payment of cash in
lieu of the issuance of fractional shares upon the exercise of options or
warrants or upon the conversion or exchange of Equity Interests of the Borrower;
 
(g)            so long as, on a  Pro Forma Basis, the Consolidated Leverage
Ratio is no greater than 4.0 to 1.0, Restricted Payments in an aggregate amount
not to exceed $100,000,000;
 
 
 
-89-

--------------------------------------------------------------------------------

 
 
(h)            (a) payments to any direct or indirect parent of the Borrower of
(i) with respect to any taxable period for which the Borrower is treated as (for
applicable income or franchise tax purposes) a member of a consolidated,
combined or similar tax group of which a direct a indirect parent of the
Borrower is the common parent (a “tax group”) or a disregarded entity owned by a
member of a tax group, amounts relating to consolidated, combined or similar
taxes of such tax group (including any interest, penalties, additions or
reasonable expenses related thereto and regardless of whether or not such
amounts are payable as taxes by the direct or indirect parent of the Borrower),
in an amount not to exceed the amount of such taxes the Borrower and its
Subsidiaries would have been required to pay on a stand-alone basis or as a
stand-alone group consisting of the Borrower and/or its Subsidiaries (as the
case may be), in each case as determined in the Borrower’s reasonable
discretion, less any such taxes directly paid to any taxing authority by the
Borrower or any of its Subsidiaries, provided that any such amounts attributable
to taxes of any Unrestricted Subsidiary of the Borrower shall be limited to the
amount of cash payments made for such purpose by such Unrestricted Subsidiary to
the Borrower or any of its Restricted Subsidiaries for such taxable period;
provided further, that the Borrower and/or its Subsidiaries, at the sole
discretion of the Borrower, may enter into any tax sharing agreement consistent
with (and subject to the limitations of) the provisions of this Section 7.06(h)
with any Person with which the Borrower or its Subsidiaries are required or
permitted to file a consolidated, combined or similar tax return or with which
the Borrower or its Subsidiaries are part of a tax group, plus (ii) amounts
necessary to pay expenses required to maintain the corporate existence of such
entity, customary salary, bonus and other benefits payable to, or indemnities
provided on behalf of, such entity’s current or former officers, directors,
consultants, advisors or employees and corporate overhead expenses, plus (iii)
amounts for the purchase, redemption or other acquisition or retirement for
value of Equity Interests in an amount not to exceed $5.0 million in any fiscal
year (with unused amounts being available to be used in subsequent fiscal years)
of any direct or indirect parent of the Borrower from current or former
officers, directors, consultants, advisors or employees of the Borrower or any
Restricted Subsidiary or any such Parent (or their estates, trusts, family
members or former spouses) upon the death, disability, retirement or termination
of the applicable individual or pursuant to any equity subscription agreement,
stock option or equity award agreement, shareholders’ or members’ agreement or
similar agreement, plan or arrangement, plus (iv) so long as no Default or Event
of Default shall have occurred and be continuing at the time thereof or would
result therefrom, amounts necessary to make interest and principal payments on
Indebtedness of the Parent outstanding on the Closing Date as in effect on the
Closing Date and any Permitted Refinancing Indebtedness in respect thereof, plus
(v) amounts necessary to make interest and principal payments on Indebtedness of
any direct or indirect parent of the Borrower the proceeds of which have been
contributed to the Borrower or any Restricted Subsidiary and that has been
Guaranteed by, or is otherwise considered Indebtedness of, the Borrower incurred
in accordance with Section 7.02, plus (vi) so long as no Default or Event of
Default shall have occurred and be continuing at the time thereof or would
result therefrom, amounts necessary to pay customary and reasonable costs and
expenses of financings, acquisitions or offerings of securities of any direct or
indirect parent of the Borrower that are not consummated or (b) any “deemed
dividend” resulting from, or in connection with, the filing of a consolidated or
combined tax return by such direct or indirect parent of the Borrower (and not
involving any cash distribution from the Borrower except as permitted by clause
(a)(i) above);
 
(i)             distributions or dividends to Parent on the Closing Date or
within 2 Business Days thereafter in an amount not to exceed $325,000,000;
 
(j)             the purchase, redemption or other acquisition or retirement for
value of Equity Interests of the Borrower, any direct or indirect parent of the
Borrower or any Restricted Subsidiary in exchange for, or out of the proceeds of
(i) an offering (occurring within 60 days of such purchase, redemption or other
acquisition or retirement for value) of Qualified Equity Interests of the
Borrower or of Qualified Equity Interests of any direct or indirect parent of
Borrower to the extent contributed to the common equity of the Borrower or (ii)
a contribution to the common equity capital of the Borrower;
 
(k)            Restricted Payments that are made with Excluded Contributions;
and
 
(l)             the declaration and payment of dividends to holders of any class
or series of Disqualified Equity Interests of the Borrower or any Restricted
Subsidiary issued in accordance with Section 7.02 to the
 
 
 
-90-

--------------------------------------------------------------------------------

 
 
extent such dividends are included in the definition of Fixed Charges and
payment of any redemption price or liquidation value of any such Disqualified
Equity Interests when due in accordance with its terms.
 
7.07.        Change in Nature of Business.  Engage in any material line of
business materially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof or any business
related, complementary, ancillary or incidental thereto, or otherwise part of
the quick service restaurant business.
 
7.08.        Transactions with Affiliates.  Enter into any transaction involving
aggregate payment or consideration in excess of $15,000,000 of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to the following transactions:
 
(a)            transactions between or among the Loan Parties or transactions
between or among Restricted Subsidiaries that are not Loan Parties;
 
(b)            so long as no Default or Event of Default shall have occurred and
be continuing at the time thereof or would result therefrom, payments to the
Parent or its Affiliates for corporate services provided by Parent or such
Affiliate or in respect of management fees, in an aggregate amount not to exceed
$7,500,000 in any fiscal year; provided, that if the Borrower would have been
able to make any payment pursuant to this clause (b) in the absence of any
Default or Event of Default, the Borrower shall be permitted to make such
payment as soon as no Default or Event of Default shall be continuing; provided,
further, that the Borrower may carry over and pay in any subsequent fiscal year,
in addition to the amounts permitted for such fiscal year, any portion of the
amounts otherwise permitted for prior fiscal years to be paid pursuant to this
clause (b) that were not in fact paid;
 
(c)            Restricted Payments permitted by Section 7.06, Investments
permitted by Section 7.03(c), (e), (j) or (n) and Dispositions permitted by
Section 7.05(d);
 
(d)            expense reimbursement, indemnities, salaries and other
compensation to current and former officers, directors, consultants, advisors
and employees of the Loan Parties consistent with prior practice or approved by
the applicable Loan Party’s board of directors or a committee thereof;
 
(e)            entering into (and payments under) employment, benefit plans,
service and severance arrangements between the Loan Parties and their respective
current and former officers, directors, consultants, advisors and employees,
including, without limitation, grants of securities, stock options, and similar
rights, as determined in good faith by the board of directors or senior
management of the relevant Loan Party;
 
(f)             transactions listed on Schedule 7.08;
 
(g)            the entering into of a customary agreement providing registration
rights to the direct or indirect shareholders of the Borrower and the
performance of such agreements;
 
(h)            transactions with customers, clients, suppliers or purchases or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement;
 
(i)             sales of Accounts Receivable, or participations therein, or any
related transaction, in connection with any Permitted Receivables Financing;
 
(j)             transactions between the Borrower or any of the Restricted
Subsidiaries and any Person that is an Affiliate solely because one or more of
its directors is also a director of the Borrower or any direct
 
 
 
-91-

--------------------------------------------------------------------------------

 
 
or indirect parent of the Borrower; provided that such director abstains from
voting as a director of the Borrower or such direct or indirect parent, as the
case may be, on any matter involving such other Person;
 
(k)            the formation and maintenance of any consolidated group or
subgroup for tax, accounting or cash pooling or management purposes in the
ordinary course of business; provided that the Board of Directors determines in
good faith that the formation and maintenance of such group or subgroup is in
the best interests of the Borrower and will not materially adversely affect the
Borrower’s ability to perform its obligations under this Agreement;
 
(l)             payments by Borrower to Parent when due and payable pursuant to,
and otherwise in accordance with, the terms of the Products Agreement;
 
(m)           transactions with joint ventures, in each case in the ordinary
course of business and otherwise not prohibited by the Loan Documents;
 
(n)            any transactions in which the Borrower shall have received a
favorable opinion as to the financial fairness of such transaction (or series of
transactions) from an independent accounting or appraisal firm or investment
bank of national reputation, and shall have delivered a copy of such opinion to
the Administrative Agent not less than five Business Days prior to the
consummation of any such transaction or transactions;
 
(o)            the entering into of any tax sharing agreement or arrangement
that is consistent with Section 7.06(h);
 
(p)            payments or loans (or cancellation of loans) to officers,
directors, employees or consultants which are approved by a majority of the
Borrower’s Board of Directors in good faith; and
 
(q)            the issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower to any Person.
 
7.09.        Burdensome Agreements.  Except for any agreement in effect (A) on
the date hereof or (B) at the time any Restricted Subsidiary becomes a
Restricted Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Restricted Subsidiary of
the Borrower, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor or (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower; provided, that the foregoing shall not apply to Contractual
Obligations which (a) are contained in joint venture agreements and other
similar agreements applicable solely to joint ventures entered into in the
ordinary course of business, (b) arise pursuant to applicable Requirements of
Law, (c) arise in connection with any Disposition permitted by Section 7.05 and
is applicable solely to the property subject to such Disposition, (d) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.02 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness or that expressly
permits Liens for the benefit of the Secured Parties with respect to the
Facilities and the Secured Obligations under the Loan Documents on a senior
basis without the requirement that such holders of such Indebtedness be secured
by such Liens on an equal and ratable, or junior, basis, (e) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions only relate to the assets subject
thereto, (f) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.02(g) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(g) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (h) are customary provisions of an agreement
restricting assignment or transfer of such agreement entered into in the
ordinary course of business, (i) consist of customary restrictions pursuant to
any Permitted Receivables Financing, (j) are contained in indebtedness of
non-Guarantors so long as such restrictions only relate to the non-Gurantors
that incur such indebtedness and (k) are imposed by any amendments or
refinancings of Indebtedness that are otherwise permitted by the Loan Documents;
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those in
effect prior to such amendment or refinancing.
 
 
 
-92-

--------------------------------------------------------------------------------

 
 
7.10.        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


7.11.        Financial Covenants.
 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower
ending after the Closing Date to be less than 2.50:1.00.
 


(b)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio as of the end of any fiscal quarter
of the Borrower ending after the Closing Date to be greater than 2.25:1.00.
 


(c)           Consolidated Senior Secured Lease Adjusted Leverage Ratio.  Permit
the Consolidated Senior Secured Lease Adjusted Leverage Ratio as of the end of
any fiscal quarter of the Borrower ending after the Closing Date to be greater
than the ratio set forth below opposite such fiscal quarter:
 
Four Fiscal Quarters Ending
Maximum Consolidated
Senior Secured Lease
Adjusted Leverage Ratio
Closing Date through July 3, 2011
4.50:1.00
July 4, 2011 through January 1, 2012
4.40:1.00
January 2, 2012 through December 30, 2012
4.35:1.00
December 31, 2012 through December 29, 2013
4.30:1.00
December 30, 2013 through December 28, 2014
4.25:1.00
December 29, 2014 and thereafter
4.125:1.00



7.12.        Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner materially adverse to any Lender.
 
7.13.        Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP or any applicable
Requirements of Law or as contemplated by the last sentence of Section 1.03(b),
or (b) fiscal year; provided that (i) the fiscal year of any Person that becomes
a Restricted Subsidiary after the date hereof may be changed to conform to that
of the Borrower and (ii) Borrower and all of its Subsidiaries may change their
fiscal year to conform to a calendar year.
 
7.14.        Prepayments, Etc. of Indebtedness.
 
(a)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner, or make any payment in violation
of any subordination terms of, any subordinated Indebtedness, except regularly
scheduled or required repayments or redemptions of subordinated Indebtedness and
refinancings and refundings of such subordinated Indebtedness in compliance with
this Agreement; it being understood that the Borrower or any Restricted
Subsidiary will have the right at any time and from time to time to prepay any
Indebtedness payable to the Borrower or any Restricted Subsidiary.
 
(b)           Refinance, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity therefor the 2014 Notes, the 2016 Notes or the
2025 Debentures; provided that any such refinancing, prepayment, redemption,
purchase, defeasance or other satisfaction with respect to the 2014 Notes, the
2016 Notes and the 2025 Debentures shall be allowed hereunder conditioned upon
(x) pro forma compliance with Section 7.11 and the Minimum Liquidity Condition
being met upon giving effect to the repayment of such Indebtedness and any
concurrent borrowings and (y) the absence of any Event of Default that has
occurred and is continuing.
 
 
-93-

--------------------------------------------------------------------------------

 
 
7.15.        No Further Negative Pledge.  Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following:  (a) this Agreement and the other Loan
Documents; (b) covenants in documents creating Liens permitted by Section 7.01
prohibiting further Liens on the properties encumbered thereby; (c) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
(d) covenants existing in the documents governing the 2011 Notes, the 2014
Notes, the 2016 Notes and the 2025 Debentures and (e) any prohibition or
limitation that (i) exists pursuant to applicable Requirements of Law, (ii)
consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 7.05 pending the
consummation of such sale, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of the Borrower
or a Restricted Subsidiary, (iv) exists in any agreement in effect at the time
such Restricted Subsidiary becomes a Restricted Subsidiary of the Borrower, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary or (v) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clause (b), (c), (d) or
(e)(iv); provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.
 
7.16.        Maintenance of Corporate Separation
 
The Loan Parties shall not permit any Unrestricted Subsidiary to (a) fail to
satisfy customary corporate formalities, including (i) the holding of regular
board of directors’ and shareholders’ meetings, (ii) the maintenance of separate
corporate records and (iii) the maintenance of separate bank accounts in its own
name; (b) fail to act solely in its own corporate name and through its
authorized officers and agents; (c) commingle any of its money or other assets
with any money or other assets of any Loan Party; or (d) take any action or
conduct its affairs in a manner which is reasonably likely to result in the
separate corporate existence of the Loan Parties from the Unrestricted
Subsidiaries to be ignored or the assets and liabilities of any Unrestricted
Subsidiary being substantively consolidated with those of any Loan Party in any
bankruptcy, insolvency proceeding; or permit any Loan Party to make any payment
to any creditor of any Unrestricted Subsidiary or provide any direct or indirect
guarantee or other credit support for any Indebtedness or other obligations of
any Unrestricted Subsidiary.
 
7.17.        Pledge of WNAP Interests
 
The Loan Parties shall not, and shall not permit any Restricted Subsidiary to,
pledge or create any Lien on its Equity Interests of WNAP to any Person, other
than to the Administrative Agent for the benefit of the Secured Parties pursuant
to the Security Agreement.
 
7.18.        No Liens in Reliance on Indenture Threshold Amount
 
The Loan Parties shall not, and shall not permit any Restricted Subsidiary to,
grant or create any Lien or enter into any Sale and Lease-Back Transaction (as
defined in each of the 2011/2014 Indenture and the 2025 Indenture) that is
permitted by reliance on the Indenture Threshold Amount (as defined in the
Security Agreement) or that reduces the Indenture Threshold Amount except for
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties; provided, that the foregoing covenant shall cease to apply on the date
on which  Sections 1008 and 1009 in each of the 2011/2014 Indenture and the 2025
Indenture shall cease to be in effect with respect to any Indebtedness
thereunder in accordance with the terms of the 2011/2014 Indenture and the 2025
Indenture, including as a result of covenant defeasance.  The Loan Parties shall
not, and shall not permit any Restricted Subsidiary to, (i) take any action that
would require the Loan Parties or any Restricted Subsidiary to grant or create
any Lien securing any Indebtedness under the 2011/2014 Indenture or the 2025
Indenture (which for the avoidance of doubt shall not include Indebtedness under
other indentures refinancing any such Indebtedness) or (ii) voluntarily grant or
create any such Lien, other than in each case Liens pursuant to Section
7.01(hh).
 
 
 
-94-

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01.        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)            Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder or
any other amount payable hereunder or under any other Loan Document; or
 
(b)            Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03(a),
6.05(a) (solely with respect to the Borrower), 6.11 and 6.22 or Article VII;
provided that the covenants in Sections 7.11(a), (b) and (c) are subject to cure
as set forth in Section 8.04; or
 
(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after (i) the giving of written notice thereof by
the Administrative Agent to the Borrower or (ii) the date on which a Responsible
Officer of any Loan Party has actual knowledge of such failure; or
 
(d)            Representations and Warranties.  Any representation, warranty or
certification of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e)            Cross-Default.  (i) Any Loan Party or any Restricted Subsidiary
thereof (A) fails to make any payment when due beyond the applicable grace
period with respect thereto (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) together with the principal
amount of all other Indebtedness and Guarantees (other than the Indebtedness
hereunder and under Swap Contracts) as to which such failure has occurred,
exceeding the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, which
principal amount of Indebtedness or Guarantee, when taken together with the
unpaid principal amounts of all other Indebtedness and Guarantees (other than
Indebtedness hereunder and under Swap Contracts) as to which any such failure or
event has occurred, exceeds the Threshold Amount; provided that this clause
(e)(i)(B) shall not apply to Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
if such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness and such Indebtedness is paid with the proceeds
of such transfer and thereafter the unpaid principal amounts do not exceed the
Threshold Amount; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Restricted Subsidiary thereof is an Affected Party (as so
defined) and, in either event, when taken together with all other Swap Contracts
as to which events of default or events referred to in the immediately preceding
clauses (A) and (B) are applicable the Swap Termination Value owed by such Loan
Party or such Re-
 
 
 
-95-

--------------------------------------------------------------------------------

 
 
stricted Subsidiary as a result thereof is greater than the Threshold Amount;
provided that the Swap Termination Value owed by such Loan Party or Restricted
Subsidiary solely as a result of any Termination Event under a Swap Contract
shall only count towards the Threshold Amount to the extent not paid when due
(after giving effect to any netting arrangements); or
 
(f)             Insolvency Proceedings, Etc.  Any Loan Party or any Restricted
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)            Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Restricted Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within 60 days after its issue or levy; or
 
(h)            Judgments.  There is entered against any Loan Party or any
Restricted Subsidiary thereof (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments and orders)
exceeding the Threshold Amount (to the extent (A) not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute coverage)
or (B) for which, with respect to monetary final judgments, adequate cash
reserves have not been provided in accordance with GAAP), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) the judgment is unpaid and enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 60
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
 
(i)             ERISA.  (i)  any Loan Party shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan other than any “prohibited transaction” for which statutory
or administrative exemption is available, (ii) any failure to meet the minimum
funding standard under the Pension Funding Rules, whether or not waived, shall
exist with respect to any Pension Plan or any Lien in favor of the PBGC (under
Section 430(k) of the Code or Section 303(k) of ERISA or successor provisions
thereof) shall arise on the assets of any Loan Party or any ERISA Affiliate,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Pension Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Pension Plan for purposes of Title IV of ERISA
in a distress termination under Section 4041(c) of ERISA or a termination
instituted by the PBGC under Section 4042 of ERISA, (iv) any Pension Plan shall
terminate for purposes of Title IV of ERISA, (v) any Loan Party or any ERISA
Affiliate shall incur any liability in connection with a withdrawal from, or the
“insolvency” or “reorganization” (within the meaning of Section 432 of the Code
or Section 305 and Title IV of ERISA) of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Pension Plan which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or
 
(j)             Invalidity of Loan Documents.  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or the satisfaction in
full of all the Secured Obligations, ceases to be in full force and effect; or
any Loan Party contests the validity or enforceability of any provision of any
Loan Document; or any Loan
 
 
 
-96-

--------------------------------------------------------------------------------

 
 
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
 
(k)            Change of Control.  There occurs any Change of Control; or
 
(l)             Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (in the case of Mortgaged Property, subject to Permitted
Exceptions and in the case of all other Collateral, subject to Permitted Liens)
on the Collateral purported to be covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Security Agreement or to file
Uniform Commercial Code continuation statements; provided that it shall not be
an Event of Default under this clause (l) if the Administrative Agent shall not
have, or shall cease to have, a valid and perfected first priority Lien on
Collateral purported to be covered thereby that has a fair market value,
individually or in the aggregate, of less than $5,000,000.
 
8.02.        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)            exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03.        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Sections 2.15 and 2.16, be applied by the Administrative Agent in the
following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, out-of-pocket charges and disbursements of one outside counsel and one
local counsel in any relevant jurisdiction to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest; Commitment Fees
and Letter of Credit Fees) payable to the Secured
 
 
 
-97-

--------------------------------------------------------------------------------

 
 
Parties and the L/C Issuers (including reasonable and documented fees,
out-of-pocket charges and disbursements of one outside counsel and one local
counsel in any relevant jurisdiction to the respective Lenders and the
respective L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees and Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Secured Parties, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.15; and
 
Last, the balance, if any, after all of the Secured Obligations (other than
unmatured contingent obligations) have been paid in full, to the Borrower or as
otherwise required by Law.
 
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
 
8.04.        Borrower’s Right to Cure.
 
(a)            Notwithstanding anything to the contrary contained in Section
8.01 or 8.02, for purposes of determining whether an Event of Default or
potential Event of Default has occurred under any financial covenant set forth
in Section 7.11(a), (b) or (c) and at any time until the expiration of the tenth
(10th) Business Day after the date on which financial statements are required to
be delivered with respect to the applicable fiscal quarter hereunder, the Parent
may make a Specified Equity Contribution to the Borrower, and the Borrower may
apply the amount of the cash proceeds thereof to increase Consolidated EBITDA
(solely for purposes of Sections 7.11(a), (b) and (c)) with respect to such
applicable quarter (including for purposes of any four-quarter period that
contains such quarter); provided that such cash proceeds (i) are actually
received by the Borrower (including through capital contribution of such cash
proceeds to the Borrower) no later than ten (10) Business Days after the date on
which financial statements are required to be delivered with respect to such
fiscal quarter hereunder and (ii) Not Otherwise Applied.  The parties hereby
acknowledge that this Section 8.04(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11 and
shall not result in any adjustment to any amounts other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence.  If,
after such adjustment and the recalculations pursuant to this paragraph, the
Borrower shall then be in compliance with the requirements of the covenant set
forth in Section 7.11(a), (b) or (c) for such period, the Borrower shall be
deemed to have satisfied the requirements of the covenants set forth in Section
7.11(a), (b) and (c) as of the relevant date of
 
 
 
-98-

--------------------------------------------------------------------------------

 
 
determination with the same effect as though there had been no failure to comply
therewith at such date and the applicable breach or default of such covenants
that had occurred shall be cured for all purposes of this Agreement.
 
(b)           (i) In each period of four consecutive fiscal quarters, there
shall be at least two fiscal quarters in which no Specified Equity Contribution
is made, (ii) no more than five Specified Equity Contributions will be made in
the aggregate during the term of this Agreement, (iii) the amount of any
Specified Equity Contribution included in Consolidated EBITDA shall be no more
than the amount required to cause the Borrower to be in compliance with Section
7.11(a), (b) or (c) for any applicable quarter and (iv) there shall be no pro
forma reduction in Indebtedness with the proceeds of any Specified Equity
Contribution for determining compliance with Section 7.11(a), (b) or (c) for the
fiscal quarter immediately prior to the fiscal quarter in which such Specified
Equity Contribution was made.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01.        Appointment and Authority.
 
(a)           Each of the Lenders and each of the L/C Issuers hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and each of the
L/C Issuers hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto (including, for the
avoidance of doubt, exercising any discretion under Section 6.12 or
otherwise).  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.06 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02.        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03.        Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
 
-99-

--------------------------------------------------------------------------------

 
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;
 
(d)            shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer;
and
 
(e)            shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.04.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) reasonably believed by it to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05.        Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.  Without limiting or expanding the
provisions of Section 3.01, each Lender (which shall include each L/C Issuer for
purposes of this Section 9.05) shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
thirty (30) days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of any
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a
 
 
 
-100-

--------------------------------------------------------------------------------

 
 
change in circumstance that rendered the exemption from, or reduction of,
withholding tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section  9.05.  The agreements in
this Section 9.05 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
 
9.06.        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.07.        Resignation of Administrative Agent.  The Administrative Agent may
at any time give written notice of its resignation to the Lenders, the L/C
Issuers and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders (or no
successor so appointed shall have accepted such appointment) within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.08.        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges
 
 
 
-101-

--------------------------------------------------------------------------------

 
 
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
 
9.09.        No Other Duties, Etc..  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
 
9.10.        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.
 
9.11.        Collateral and Guaranty Matters  Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Hedge Bank)
and each of the L/C Issuers irrevocably authorize the Administrative Agent, at
its option and in its discretion,
 
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or Disposed of or to be sold or Disposed of as part of or in
connection with any sale or Disposition permitted hereunder or under any other
Loan Document (other than such sale to another Loan Party), or (iii)  if
approved, authorized or ratified in writing in accordance with Section 10.01;
 
 
 
-102-

--------------------------------------------------------------------------------

 
 
(b)            to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or becomes an Unrestricted Subsidiary;
 
(c)            to subordinate or release any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.01(i) or the proviso in the
first sentence of Section 7.01 (to the extent such Lien permitted by such
proviso secures Indebtedness of the type described in Section 7.02(g)) (it being
understood that the incurrence of Junior Liens is not a subordination or release
of any other Lien); and
 
(d)            in connection with the incurrence of Junior Liens pursuant to the
proviso in the first sentence of Section 7.01 or Section 7.01(jj), if the
Borrower requests that the Administrative Agent on behalf of the Secured Parties
enter into an intercreditor agreement on terms that the Administrative Agent
deems appropriate in its sole discretion, to enter into such intercreditor
agreement and if such intercreditor agreement is posted to the Lenders three
Business Days before being executed and the Required Lenders shall not have
objected to such intercreditor agreement within such three Business Day-period,
the Required Lenders shall be deemed to have consented to such intercreditor
agreement and the Administrative Agent’s execution thereof.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.11.  In each case as specified in this Section 9.11, the Administrative Agent
will, at the Borrower’s expense and upon receipt of any certifications
reasonably requested by the Administrative Agent in connection therewith,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.11.
 
9.12.        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.
 
ARTICLE X
MISCELLANEOUS
 
10.01.      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)            waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension only,
Section 4.02, without the written consent of each Lender;
 
(b)            without limiting the generality of clause (a) above, expressly
waive or change any condition set forth in Section 4.02 as to any Credit
Extension without the written consent of the Required Revolving Lenders;
 
 
 
-103-

--------------------------------------------------------------------------------

 
 
(c)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(d)            postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender hereunder or under such other
Loan Document without the written consent of such Lender or (ii) any scheduled
reduction of any Facility hereunder or under any other Loan Document without the
written consent of each Appropriate Lender affected thereby;
 
(e)            reduce the principal of, or the rate of interest (other than
default interest) specified herein on, any Loan or L/C Borrowing, or (subject to
clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to any Lender without
the written consent of such Lender; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(f)             change (i) Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) or 2.06(d), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (i) if such Facility is the Term Facility, the
Required Term Lenders and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;
 
(g)            change (i) any provision of this Section 10.01 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term Lenders,” without the written consent of each Lender
under the applicable Facility;
 
(h)            release all or substantially all of the Collateral in any
transaction or series of related transactions (it being understood that neither
a transaction permitted by Section 7.05 nor the incurrence of Junior Liens as
contemplated hereunder shall constitute in either case the release of all or
substantially all of the Collateral), without the written consent of each
Lender;
 
(i)             release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.11 (in which
case such release may be made by the Administrative Agent acting alone);
 
(j)             except as contemplated by Section 9.11, subordinate the
Obligations or the Liens securing them; or
 
(k)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each relevant L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent
 
 
 
-104-

--------------------------------------------------------------------------------

 
 
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Agent Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement , in each case subject to the limitations
in Section 2.14, and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to appropriately permit, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each Lender directly affected thereby and that has been approved by
the Required Lenders, the Borrower may replace such non-consenting Lender in
accordance with Section 10.13; provided that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Borrower to be
made pursuant to this paragraph).
 
Notwithstanding anything to the contrary, any Loan Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by the Borrower and the Administrative Agent (without the
consent of any Lender) solely to cure a defect or error, or to grant a new Lien
for the benefit of the Secured Parties or extend an existing Lien over
additional property.
 
10.02.      Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)             if to the Borrower, the Administrative Agent, any L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
 
(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
 
 
-105-

--------------------------------------------------------------------------------

 
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile, email or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuers
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such
Lender.  Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C
Issuers, each Lender and the Related Par-
 
 
 
-106-

--------------------------------------------------------------------------------

 
 
ties of each of them from all losses, reasonable and documented costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03.      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuers or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
10.04.      Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendments and restatements, modifications or waivers (or any
proposed amendments, amendments and restatements, modifications or waivers) of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the L/C Issuer
(including the fees, reasonable charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that notwithstanding anything to the contrary herein, the
Borrower shall not be liable for the fees of more than one counsel to the
Administrative Agent, one counsel to the other Lenders (as a group), if
applicable, one local counsel in each relevant jurisdiction to each of the
Administrative Agent and the other Lenders (as a group) and one special counsel
to each such person or group and, in the event of a potential conflict of
interest, such additional counsels as are reasonably required.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all
 
 
 
-107-

--------------------------------------------------------------------------------

 
 
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on, at, under or from any property owned, operated or leased
at any time by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction; provided further that,
notwithstanding anything to the contrary herein, the Borrower shall not be
liable pursuant to this clause (b) for the fees of more than one counsel to the
Administrative Agent, one counsel to the other Lenders (as a group), if
applicable, one local counsel in each jurisdiction to each of the Administrative
Agent and the other Lenders (as a group) and one special counsel to each such
person or group and, in the event of a potential conflict of interest, such
additional counsels as are reasonably required.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuers or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuers or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuers in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuers in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(e).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
 
 
-108-

--------------------------------------------------------------------------------

 
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Secured Obligations.
 
10.05.      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, such L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Secured Obligations and the termination of this
Agreement.
 
10.06.      Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)             Minimum Amounts.
 (A)           in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and the Loans at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
 (B)           in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent as-
 
 
 
-109-

--------------------------------------------------------------------------------

 
 
signments from members of an Assignee Group to a single Eligible Assignee (or to
an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
 (A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof;
 
 (B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Loan if such assignment is to a Person that is not a Term
Lender, an Affiliate of a Term Lender or an Approved Fund with respect to a Term
Lender or (2) any Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Revolving Credit Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;
 
 (C)           the consent of each L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
 (D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 (unless
such fee is waived by the Administrative Agent in its sole discretion);
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)            No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries
(other than a Purchasing Borrower Party pursuant to Section 10.06(h)), or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative
 
 
 
-110-

--------------------------------------------------------------------------------

 
 
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to a Purchasing Borrower Party shall also
be subject to the requirements set forth in Section 10.06(h).
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Registrar information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Restricted Entity, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations thereof (including the requirement to provide documentation under
Section 3.01(e)) and Section 3.06) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.06(b).  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Par-
 
 
 
-111-

--------------------------------------------------------------------------------

 
 
ticipant agrees to be subject to Section 2.13 as though it were a Lender.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”).  The entries in the Participant
Register shall be conclusive and such Lender shall treat each Person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or the right
to a greater payment arises from a change in Requirements of Law after such
Participant became a Participant.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or its foreign equivalent; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other L/C Issuer assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to Section 10.06(b), such
Person may may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other L/C Issuer as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America or another L/C Issuer
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such other resigning L/C Issuer to
effectively assume the obligations of Bank of America or such Person with
respect to such Letters of Credit.
 
(h)           Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Purchasing Borrower Party in accordance with Section 10.06(b); provided that:
 
(i)          no Default or Event of Default has occurred or is continuing or
would result therefrom;
 
(ii)         the assigning Lender and Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit E-3 hereto (a “Purchasing Borrower Party Assignment and Assumption”) in
lieu of an Assignment and Assumption;
 
(iii)        for the avoidance of doubt, Lenders shall not be permitted to
assign Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party;
 
 
 
-112-

--------------------------------------------------------------------------------

 
 
(iv)        any Term Loans assigned to Borrower or its Subsidiaries shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
 
(v)         no Purchasing Borrower Party may use the proceeds from Revolving
Credit Loans or Swing Line Loans to purchase any Term Loans;
 
(vi)        except as previously disclosed in writing to the Administrative
Agent and the Term Lenders, the Purchasing Borrower Party must represent that as
of the date of such assignment (x) it has no knowledge of the existence of any
event or circumstance, individually or in the aggregate, that will or would
reasonably be expected to give rise to a mandatory prepayment of the Loans
pursuant to Section 2.05 (other than 2.05(b)(i)) within 30 days of such
assignment and (y) it does not have any MNPI with respect to the Borrower or any
of its Subsidiaries that has not been disclosed to the assigning Lender (other
than because such assigning Lender does not wish to receive MNPI with respect to
the Borrower, any of its Subsidiaries or Affiliates) that could reasonably be
expected to have a material effect upon, or otherwise be material, to a Term
Lender’s decision to assign Term Loans to such Purchasing Borrower Party; and
 
(vii)       no Term Loan may be assigned to a Purchasing Borrower Party pursuant
to this Section 10.06 if, after giving effect to such assignment (and any
related cancellation), Purchasing Borrower Parties in the aggregate would own
more than 20% of the aggregate principal amount outstanding of Term Loans.
 
Purchasing Borrower Parties (other than Debt Fund Affiliates) will be subject to
the restrictions set forth in Section 10.21.
 
(i)           The Administrative Agent shall not have any responsibility for
ensuring that an assignee of, or a participant in, a Loan or Commitment is not a
Restricted Entity, and shall not have any liability in the event that Loans or
Commitments, or a participation therein, are transferred to any Restricted
Entity.
 
10.07.     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) after notice thereof to
the Borrower, if practicable and allowed under the circumstances and unless if
in connection with routine audits or reviews by any regulatory or
self-regulatory authority, to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c)
after notice thereof to the Borrower, if practicable and allowed under the
circumstances, to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto or in
connection with any pledge or assignment permitted under Section 10.06(f), (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.14 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations, (g)
with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower
 
 
 
-113-

--------------------------------------------------------------------------------

 
 
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08.     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have.  Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10.     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
10.11.     Survival of Representations and Warranties  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith
 
 
 
-114-

--------------------------------------------------------------------------------

 
 
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13.     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b) (unless such fee is waived by the
Administrative Agent in its sole discretion);
 
(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)            such assignment does not conflict with applicable Laws.
 
Each Lender agrees that, if the Borrower elects to replace such Lender in
accordance with this Section, it shall promptly execute and deliver to the
Administrative Agreement an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided, that the failure of any such non-consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.  A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
 
 
-115-

--------------------------------------------------------------------------------

 
 
10.14.     Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)          SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS
PROVIDED IN ANY MORTGAGE WITH RESPECT TO ITSELF), OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
10.15.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16.     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and the Loan Parties acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Borrower and the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower and the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and each of the Arrangers and each of the Lenders is and
has
 
 
 
-116-

--------------------------------------------------------------------------------

 
 
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger nor any Lender has any obligation to the Borrower or Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor any Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower or any Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, the Borrower and the Loan
Parties hereby waive and release any claims that any of them may have against
the Administrative Agent and the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
10.17.     Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18.     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
10.19.     Time of the Essence.  Time is of the essence of the Loan Documents.
 
10.20.     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
10.21.     Purchasing Borrower Parties.
 
(a)           Subject to clause (b) below, each Purchasing Borrower Party, other
than Debt Fund Affiliates, in connection with any (i) consent (or decision not
to consent) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any Loan Document or (iii) direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action described in clause
(c), (d) or (e) of the proviso of Section 10.01 or that adversely affects such
Purchasing Borrower Party in any material respect differently than other
Lenders, the Term Loans held by a Purchasing Borrower Party (other than by a
Debt Fund Affiliate) shall be disregarded in both the numerator and denominator
in the calculation of any Lender vote.  Subject to clause (b) below, the
Borrower and each Purchasing Borrower Party (other than a Debt Fund Affiliate)
hereby agrees that if a case under Title 11 of the United States Code is
commenced against the Borrower, the Borrower, with respect to any plan of
reorganization that does not adversely affect any Purchasing Borrower Party in
any material respect as compared to other Lenders, shall seek (and each
Purchasing Borrower Party (other than a Debt Fund Affiliate) shall consent) to
designate the vote of any Purchasing Borrower Party (other than a Debt Fund
Affiliate) and the vote of any Purchasing Borrower
 
 
 
-117-

--------------------------------------------------------------------------------

 
 
Party (other than a Debt Fund Affiliate) with respect to any such plan of
reorganization of the Borrower shall not be counted.  Subject to clause (b)(iii)
below, each Purchasing Borrower Party (other than a Debt Fund Affiliate) hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Purchasing Borrower Party’s attorney-in-fact, with
full authority in the place and stead of such Purchasing Borrower Party and in
the name of such Purchasing Borrower Party, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).
 
(b)           Notwithstanding anything to the contrary in this Agreement, no
Purchasing Borrower Party, other than Debt Fund Affiliates, shall have any right
to (i) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Borrower are not then present, (ii) receive any information or material
prepared by Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives, or (iii) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents.
 


 
-118-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
WENDY’S/ARBY’S RESTAURANTS, LLC
         
 
By:
/s/ Daniel T. Collins    
Name:
Daniel T. Collins
   
Title:
Senior Vice President,
Treasurer and Assistant Secretary
         

 
 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as
Administrative Agent
           
By:
/s/ Maurice Washington    
Name:
Maurice Washington
   
Title:
Vice President          

 


 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender
 
           
By:
/s/ Angelo Maragos    
Name:
Angelo Maragos    
Title:
Vice President          

 


 
[Credit Agreement]

--------------------------------------------------------------------------------

 


 
 

 
CITICORP NORTH AMERICA, INC., as a Lender,
L/C Issuer and Syndication Agent
           
By:
/s/ Jake Fisher    
Name:
Jake Fisher     
Title:
Vice President          

 
 
 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender, L/C Issuer and Docu-
mentation Agent
           
By:
/s/ Steve Leon    
Name:
Steve Leon    
Title:
Managing Director          

 


 
 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender
           
By:
/s/ Bill O'Daly    
Name:
Bill O'Daly    
Title:
Director          

 

 
By:
/s/ Kevin Buddhdew
   
Name:
Kevin Buddhdew
   
Title:
Associate
         

 


 
                                    
 
[Credit Agreement]

--------------------------------------------------------------------------------

 


 
 
 

 
FIFTH THIRD BANK, an Ohio banking corporation,
as a Lender
           
By:
/s/ Kenneth W. Deere    
Name:
Kenneth W. Deere    
Title:
Senior Vice President          

 


 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
THE HUNTINGTON NATIONAL BANK, as a Lender
           
By:
/s/ Bud Ward    
Name:
Bud Ward    
Title:
Senior Vice President           

 


                                        
 
[Credit Agreement]

--------------------------------------------------------------------------------

 


 
 
 

 
ING CAPITAL LLC, as a Lender
           
By:
/s/ Dan Lamprecht    
Name:
Dan Lamprecht
   
Title:
 Managing Director          

 


 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
RAYMOND JAMES BANK, FSB, as a Lender
           
By:
/s/ James M. Armstrong    
Name:
James M. Armstrong
   
Title:
Vice President           

 


 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 
 

 
REGIONS FINANCIAL CORPORATION, as a
Lender
           
By:
/s/ Stephen Brothers    
Name:
Stephen Brothers    
Title:
Senior Vice President          

 
 
 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
           
By:
/s/ Marie G. Mollo    
Name:
Marie G. Mollo
   
Title:
Duly Authorized Signatory           

 
 
 
 
[Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
           
By:
/s/ William M. Ginn    
Name:
William M. Ginn    
Title:
Executive Officer          

 


 


 
[Credit Agreement]

--------------------------------------------------------------------------------



